Exhibit 10.11
AMENDED AND RESTATED LEASE AGREEMENT
Between
RUSSO FAMILY LIMITED PARTNERSHIP, LP, Landlord
and
SUNGARD AVAILABILITY SERVICES LP, Tenant
For
777 Central Boulevard, Carlstadt,
Bergen County, New Jersey
Prepared by:
Richard G. Berger, Esq.
Russo Development, LLC
71 Hudson Street
Hackensack, New Jersey 07601
(201) 487-5657

- 1 -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
1.
  Commencement Date of Term     6  
 
           
2.
  Rent     6  
 
           
3.
  Additional Rent     7  
 
           
4.
  Repairs and Maintenance Obligations of Tenant     10  
 
           
5.
  Repairs and Maintenance Obligation of Landlord     12  
 
           
6.
  Utilities and Personal Property Taxes     12  
 
           
7.
  Glass, Damage by Tenant     14  
 
           
8.
  Use of Premises     14  
 
           
9.
  Alterations and Improvements     15  
 
           
10.
  Laws and Ordinances     17  
 
           
11.
  Insurance     17  
 
           
12.
  Landlord’s Liability     20  
 
           
13.
  Default of Landlord     21  
 
           
14.
  Default of Tenant     21  
 
           
15.
  Access to Premises     25  
 
           
16.
  Hold Harmless     25  
 
           
17.
  Assignment or Sublease     26  
 
           
18.
  Condemnation     27  
 
           
19.
  Fire or Casualty Loss     28  
 
           
20.
  Estoppel Certificate     29  
 
           
21.
  Signage     30  
 
           
22.
  Brokerage Commission     30  
 
           
23.
  Unavoidable Delays     30  

- 2 -



--------------------------------------------------------------------------------



 



             
24.
  Subordination     31  
 
           
25.
  Security Deposit     31  
 
           
26.
  Surrender Obligations     32  
 
           
27.
  Intentionally Omitted     32  
 
           
28.
  Environmental Covenants     32  
 
           
29.
  Auction Sales     35  
 
           
30.
  Holding Over     35  
 
           
31.
  Quiet Possession     35  
 
           
32.
  Representations and Warranties of Landlord     36  
 
           
33.
  Notices     36  
 
           
34.
  Parties Bound     37  
 
           
35.
  Abandoned Personal Property     37  
 
           
36.
  Article Headings     38  
 
           
37.
  Governing Law     38  
 
           
38.
  Letter of Acceptance     38  
 
           
39.
  Intentionally Omitted     38  
 
           
40.
  Options to Renew     38  
 
           
41.
  Right of First Offer on Purchase of Demised Premises     38  
 
           
42.
  Intentionally Omitted     39  
 
           
43.
  Mobile Data Center     39  
 
           
44.
  Rooftop Rights     39  
 
           
45.
  Intentionally Omitted     41  
 
           
46.
  Supplemental HVAC     41  
 
           
47.
  Venting     41  
 
           

- 3 -



--------------------------------------------------------------------------------



 



             
48.
  Grounding Equipment     42  
 
           
49.
  Backup Electrical Generators     42  
 
           
50.
  Due Execution     43  
 
           
51.
  Payment of Tenant’s Legal Costs Under Special Circumstances     43  

- 4 -



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
LEASE AGREEMENT
     THIS AMENDED AND RESTATED LEASE AGREEMENT (this “Lease”), is made this
23 day of October, 2009, by and between:
RUSSO FAMILY LIMITED PARTNERSHIP, L.P. c/o Russo Development, L.L.C., 71 Hudson
Street, Hackensack, New Jersey 07601 (hereinafter referred to as “Landlord”),
and
SUNGARD AVAILABILITY SERVICES LP, a Pennsylvania limited partnership, formerly
known as SunGard Recovery Services LP, a Pennsylvania limited partnership,
having an address of 680 E. Swedesford Road, Wayne, Pennsylvania 19807
(hereinafter referred to as “Tenant”).
RECITALS
     A. Landlord and Comdisco, Inc. (“Comdisco”) entered into a Lease Agreement
dated October (no date), 1999, with respect to a building containing
approximately 259,908 square feet, together with on-site parking for 378
vehicles, which facility is located at 777 Central Boulevard, in the Borough of
Carlstadt, County of Bergen, and State of New Jersey, now known and designated
as Lot No. 9 in Block 131 on the official tax map of the Borough of Carlstadt,
Bergen County, New Jersey (the said Lease Agreement is hereinafter referred to
as the “Comdisco Lease”). As contemplated by the Comdisco Lease, Comdisco
increased the area within the building to approximately 301,827 square feet by
installing a mezzanine of approximately 41.919 square feet within the building.
     B. Comdisco, Inc. assigned all of its right, title and interest in and to
the Lease to SunGard Recovery Services LP, which accepted such assignment and
assumed all of Comdisco’s right, title, interest, duties, benefits, and
obligations under the Comdisco Lease.
     C. In connection with the foregoing assignment, Landlord and Tenant entered
into an Amendment to Lease Agreement dated November 15, 2001 (the “Lease
Amendment”).
     D. SunGard Recovery Services LP changed its name to SunGard Availability
Services LP.
     E. Landlord and Tenant now wish to amend, restate and replace the Comdisco
Lease and the Lease Amendment with a single integrated lease agreement
containing new and revised terms and establishing new rental amounts and an
extension of the lease term, all as set forth in this Agreement, to be effective
as of October 1, 2009 (the “Effective Date”).

- 5 -



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, for good and valuable consideration, the receipt of which
and the legal sufficiency of which are hereby acknowledged by the parties, and
the parties intending to be legally bound hereunder, the parties agree as
follows:
          (i) The Comdisco Lease and the Lease Amendment shall and are hereby
amended and restated in their entirety by this Lease effective as of the
Effective Date, and the Comdisco Lease and Lease Amendment shall be null and
void from and after the Effective Date.
          (ii) Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, those certain premises located at 777 Central Boulevard, in the
Borough of Carlstadt, County of Bergen, and State of New Jersey (also designated
by the Carlstadt Tax Assessor as Block 131, Lot 9), upon which is currently
constructed, inter alia, a building containing approximately 301,827 square feet
of space (consisting of 259,908 square feet of ground floor area and 41,919
square feet of second floor/mezzanine area) (the “Building”) and the exclusive
right to 378 parking spaces (the entire lot with all improvements thereon,
subject to the existing easement for ingress and egress in common with adjacent
premised known as 600 Commerce Boulevard, Carlstadt, New Jersey are hereinafter
referred to as the “Demised Premises”), all as more particularly depicted on
Schedule “A” annexed hereto.
          TO HAVE AND TO HOLD the premises for a term of twenty (20) years (the
“Initial Term”) which commenced on October 1, 2000 (the “Commencement Date”),
and which shall end on September 30, 2020 (the “Termination Date”). The period
from the Commencement Date through the final date of the Initial Term as
extended by the first and/or second renewal options under Section 40 of this
Lease is hereinafter referred to as the “Term.”
          IN CONSIDERATION OF THE FOREGOING, and of the mutual promises,
agreements, conditions, covenants and terms herein set forth, the Landlord and
the Tenant further covenant and agree as follows:
     1. Commencement Date of Term: The term hereof commenced on October 1, 2000
(the “Commencement Date”).
     2. Rent:
          2.1 Fixed Rent:
               (a) The Fixed Rent payable to Landlord from the Commencement Date
hereof through September 30, 2015 is unchanged from the Existing Lease and is
set forth at Schedule “C”. The parties hereto acknowledge and agree that Tenant
has paid all such Fixed Rent through and including September 30, 2009.
               (b) From and after the October 1, 2015, and for the balance of
the Initial Term, the Tenant hereby agrees to pay to the Landlord Fixed Rent for
the Premises as set forth on Schedule “C-1”.

- 6 -



--------------------------------------------------------------------------------



 



          All such Fixed Rent shall be in cash or check, lawful money of the
United States of America, payable in monthly installments on the first day of
each and every month, in advance, throughout the term of this Lease. The Fixed
Rent shall be paid at the office of the Landlord set forth above on the first
page of this Lease, or at such other place as may hereafter be designated by the
Landlord. Fixed Rent shall be paid to the Landlord without notice or demand and
without deduction, set-off or other charge, except as may otherwise be provided
for herein. The total aggregate Fixed Rent for the Demised Premises over the
portion of the Initial Term from the Effective Date to the Termination Date is.
The parking spaces are being provided to Tenant at no additional charge.
          2.2 Except as otherwise specifically provided for herein, any sums due
the Tenant from the Landlord under any of the provisions of this Lease, or
arising from or out of the Landlord’s failure to comply with, or perform any of
the terms of this Lease, shall in all cases be enforced by Tenant by means other
than deduction from Fixed Rent or Additional Rent (Fixed Rent and Additional
Rent are referred to collectively in this Lease as “Rent”). No payment by Tenant
or receipt by Landlord of a lesser amount than any payment of Fixed Rent or
Additional Rent herein stipulated shall be deemed to be other than on account of
the earliest stipulated such Rent then due and payable.
          2.3 If checks issued by Tenant shall be dishonored a late charge shall
apply and if checks are dishonored on two (2) or more occasions within any six
(6) month period, Landlord may require, by giving written notice to Tenant that
all future Rent payments are to be made by cash, cashier’s check, or money
order, and that the delivery of Tenant’s personal or corporate check will no
longer constitute a payment of Rent as provided in this Lease. Any acceptance of
personal or corporate check thereafter by Landlord shall not be construed as a
subsequent waiver of said rights except as to the check so accepted.
          2.4 If any installment of Rent or any sum due from Tenant, under this
or any other agreement between Landlord and Tenant, shall not be received by
Landlord or Landlord’s designee from Tenant within ten (10) days after said
amount is due, then Tenant shall pay to Landlord a late charge equal to five
percent (5%) of the amount past due, plus any reasonable attorneys’ fees
incurred by Landlord by reason of Tenant’s failure to pay Rent and/or other
charge when due hereunder. Acceptance of such late charge by the Landlord shall
in no event constitute a waiver of Tenant’s default with respect to such overdue
amount, nor prevent Landlord from exercising any of the other rights and
remedies granted hereunder, unless accompanied by the applicable installment of
rent or other sum due. The aforesaid late charge may be repeated each month that
the same Rent or charge remains unpaid.
     3. Additional Rent.
          3.1 Tenant shall be responsible to pay as Additional Rent hereunder
all taxes, costs, charges, maintenance, and operational expenses associated with
the Demised Premises together with all interest and penalties that may accrue
thereon in the event of the Tenant’s failure to pay such amounts, and all
damages, costs and expenses which the Landlord may incur by reason of any
default of the Tenant or failure on the Tenant’s part to comply with the terms
of this Lease, except those specifically allocated to Landlord under Article 5
of this Lease. Therefore, and without limitation, commencing at the Effective
Date, Tenant shall continue to

- 7 -



--------------------------------------------------------------------------------



 



pay to Landlord One Hundred percent (100%) of the total costs of the following
items, herein called “Additional Rent”:
               A. All real estate taxes on the land, as more fully described on
Schedule “B” attached hereto and made a part hereof (the “Land”), site
improvements and the Building comprising the Demised Premises. Said real estate
taxes shall include all real estate taxes and assessments that are levied upon
and/or assessed against the Demised Premises, including any taxes which may be
levied on rents, except that as to assessments, Landlord shall elect to pay same
over the longest period permitted by law and only the current year’s
installment, including interest, shall be added into Tenant’s calculation. In
addition, Tenant shall reimburse Landlord for Landlord’s reasonable costs
incurred in appealing taxes and/or assessments on Demised Premises, including
reasonable legal fees, expert witness fees and other proper costs but Tenant
will not be liable to pay a reimbursement in excess of any actual tax savings
resulting from such an appeal. If any such appeal is successful, any recovery
net of such expenses shall be credited (proportionately) to Tenant’s obligation
hereunder. Except during the final three (3) years of the then Term, Tenant
shall have the right to appeal tax assessments on the Demised Premises at
Tenant’s sole cost and expense; and if any such tax appeal is unsuccessful or if
it results in an increase in real estate taxes, Tenant shall bear all such
costs, attorneys fees and tax increases during the Term. Notwithstanding the
foregoing, the foregoing taxes shall specifically exclude income taxes assessed
against the Landlord, franchise taxes, estate taxes, sales taxes, corporate
income taxes, capital stock taxes, employment benefit taxes, social security
taxes, worker’s compensation taxes, capital levy, succession, inheritance, or
transfer taxes payable by the Landlord, corporate franchises, capital stock,
loans and bonus taxes imposed upon any owner of the Land, any late fees,
penalties or interest with respect to the payment of any such taxes, and any
income, profits or revenue tax. Landlord hereby agrees to pay all such taxes so
as to include and obtain any applicable discount for early payment.
               B. All premiums and deductible costs paid by Landlord for the
Demised Premises only associated with Insurance (as described in Articles 11.3
and 11.4 below).
               C. All costs incurred by Landlord pursuant to this Lease to
maintain, repair and replace exterior walls, structural steel, foundations,
roof, landscaped areas, parking and loading areas including driveways, sidewalks
and curbs (including snow and ice removal from parking and exterior loading
areas and sidewalks) and site drainage facilities and other areas within the
Land which are not the responsibility of Tenant to maintain, repair and replace
under this Lease. There shall also be included any parking charges, utilities
surcharges, COAH development fees or any other costs levied, assessed or imposed
by, or at the direction of, or resulting from statutes or regulations, or
interpretations thereof, promulgated by any governmental authority in connection
with the expansion, renovation, use or occupancy of the Demised Premises or the
Parking Lot by or on behalf of Tenant (as defined in Article 43 below) from and
after the Effective Date. Any and all such replacement costs shall be amortized
over the useful economic life of such improvements.
               D. On or about the Effective Date, Landlord shall submit to
Tenant a statement of the anticipated monthly Additional Rent for the period
between the Effective Date, and the following December 31, and Tenant shall pay
this Additional Rent on a monthly basis concurrently with the payment of the
Fixed Rent. Tenant shall continue to make said monthly

- 8 -



--------------------------------------------------------------------------------



 



payments until notified by Landlord of a change thereof. By March 1 of each
calendar year (commencing in 2010), Landlord shall use its best efforts to give
Tenant a statement showing the total Additional Rent for the Demised Premises
for the prior calendar year (an “Operating Expense Statement”). Landlord shall
also submit to Tenant by separate invoice not less often than annually a
statement documenting any unanticipated charges relating to the repair of the
common driveway area shared with 600 Commerce Boulevard, Carlstadt, New Jersey,
and the charges relating to the Private Communications Ductbank (described in
Section 32.2 below), and Tenant shall pay its proportionate share thereof within
thirty (30) days after presentation thereof.
               E. In the event the total of the monthly payments which Tenant
has made for the prior calendar year be less than the Tenant’s actual share of
such Additional Rent, then Tenant shall pay the difference in a lump sum within
thirty (30) days after receipt of such statement from Landlord and shall
concurrently pay the difference between the total previous monthly payments made
in the then calendar year and the total of monthly payments calculated as
Additional Rent based on the prior year’s experience. Any overpayment by Tenant
shall be credited towards the Fixed Rent and/or Additional Rent next coming due.
The actual Additional Rent for the prior year shall be used for purposes of
calculating the anticipated monthly Additional Rent for the then current year
with actual determination of such Additional Rent after each calendar year as
above provided. Even though the term has expired and Tenant has vacated the
Demised Premises, when the final determination is made of Tenant’s share of said
Additional Rent for the year in which this Lease terminates, Tenant shall pay
any increase due over the estimated Additional Rent previously paid within
thirty (30) days after demand, and, conversely, any overpayment made shall be
immediately rebated by Landlord to Tenant within thirty (30) days after such
notice to Tenant, and this provision shall survive termination for said purpose.
Failure of Landlord to submit Operating Expense Statements to Tenant as called
for herein within six (6) months after the end of any applicable lease year or
one (1) year from the expiration of the Initial Term, or any renewal term, as
the case may be, shall be deemed to be a waiver of Tenant’s requirement to pay
sums as herein provided. In addition, Tenant shall not be responsible or liable
for the payment of any amount which should have been included in an Operating
Expense Statement as Additional Rent for a particular calendar year that was not
so included. The term “lease year” as used throughout this Lease shall mean:
(a) as to the period from January 1, 2009 through September 30, 2015, a calendar
year, i.e. January 1 to December 31 of each calendar year; and (b) as to the
period from October 1, 2015 through the balance of the Initial Term and through
each of the renewal option terms, if exercised, a period from October 1 to
September 30 of the following calendar year.
               F. Each Operating Expense Statement shall be conclusive and
binding upon Tenant unless, within one hundred twenty (120) days after receipt
of such Operating Expense Statement, Tenant shall notify Landlord that it
disputes the correctness of the Operating Expense Statement, specifying the
particular respects in which said Operating Expense Statement is claimed to be
incorrect. Tenant, or an independent certified public accountant who is hired by
Tenant on a non-contingency fee basis and who offers a full range of accounting
services, shall have the right, during regular business hours, to review
Landlord’s invoices relating to the disputed items of operating expenses for the
immediately preceding lease year; or at Landlord’s sole discretion and in lieu
of such review, Landlord will provide Tenant with an audited statement. Tenant
shall (and shall cause its employees, agents and consultants to) keep the
results of any such review or audited statement strictly confidential. If such
review or audited statement shows that the estimated payments by Tenant on
account of operating

- 9 -



--------------------------------------------------------------------------------



 



expenses exceeded the amounts to which Landlord is entitled hereunder for the
immediately preceding lease year, Landlord shall credit or refund the amount of
such excess as provided herein. In addition, if the Operating Expense Statement
overstated the actual operating expenses by five percent (5%) or more, then
Landlord shall pay to Tenant the reasonable and necessary fees and costs
associated with such audit. If Tenant shall dispute an Operating Expense
Statement, pending the determination of such dispute, Tenant shall pay the
estimated payments claimed by Landlord to be due from Tenant on account of
operating expenses in accordance with the applicable Operating Expense
Statement, without prejudice to Tenant’s position. All costs and expenses of
such review or audited statement shall be paid by Tenant except as otherwise
specifically provided for in this Section 3.1 F. If Tenant does not notify
Landlord in writing of any objection to any Operating Expense Statement within
one hundred twenty (120) days after receipt thereof, then Tenant shall be deemed
to have waived such objection.
          3.2 Anything in Section 3.1 to the contrary notwithstanding,
Additional Rent shall not include: (i) depreciation on the Building or the
parking facilities or equipment therein; (ii) salaries of employees and
executives above the grade of building manager; (iii) real estate broker’s
and/or leasing commissions to agents of Landlord or to other persons or brokers;
(iv) amounts received by Landlord through proceeds of insurance to the extent
the proceeds are compensation for expenses which were previously included in
Additional Rent hereunder; (v) cost of repairs incurred by reason of fire or
other casualty to the extent to which Landlord is compensated therefor through
proceeds of insurance or would be compensated by any insurance required to be
maintained by Landlord hereunder, or caused by the exercise of the right of
eminent domain (except for the amount of deductibles); (vi) advertising and
promotional expenditures; (vii) legal and auditing fees, other than legal and
auditing fees reasonably incurred in connection with the maintenance and
operation of the Building or in connection with the preparation of statements
required pursuant to additional rent or lease escalation provisions or legal
fees payable by Tenant after a default as expressly provided in this Lease;
(viii) legal fees for the negotiation or enforcement of this Lease, or in
connection with any debt or equity financing or sale of the Demised Premises;
(ix) expenses resulting from any violations by the Landlord of the terms of this
Lease; (x) costs of performing any clean-up relating to environmental conditions
or affecting the Building or Demised Premises prior to the Commencement Date or
as otherwise provided for herein; (xi) depreciation or amortization of any
improvements or equipment; (xii) principal or interest payments on loans secured
by mortgages on the Building or on the Demised Premises; (xiv) any costs for
services rendered by any person or entity related to or affiliated with Landlord
which is in excess of commercially reasonable rates for such services;
(xiv) penalties, interest and bad debts; and (xv) any obligations under any
mortgage, ground lease or other debt affecting the Demised Premises.
     4. Repairs and Maintenance Obligations of Tenant.
          4.1 The Tenant has had possession and control of the Demised Premises
since the Commencement Date, has examined the Demised Premises and has entered
into this Lease without any representation on the part of the Landlord as to the
present or future condition thereof, except as may be expressly set forth
herein, and has accepted the Demised Premises in “as is” condition.

- 10 -



--------------------------------------------------------------------------------



 



          4.2 The Tenant shall, at all times during the term of this Lease or
any renewals thereof, at its sole expense, put and maintain in thorough repair
and in good and safe condition, and shall make all necessary repairs,
replacements, renewals, alterations, ordinary and extraordinary, structural
(except as provided in Section 5.1 below) and non-structural, to the Demised
Premises and to the equipment, appurtenances, pipes, plumbing systems, HVAC
systems, electrical systems, generators, electrical substations,
telecommunication systems, interior finishes, interior partitions, ceilings,
window glass, fixtures, and all other appliances and appurtenances exclusively
serving the Demised Premises, excluding only those repairs and replacements
which are the responsibility of Landlord under Section 5.1 of this Lease. Tenant
shall at Tenant’s option either contract for or establish an internal
maintenance program to regularly inspect and maintain, in accordance with
accepted practices in the industry, all building systems including, but not
limited to, mechanical, electrical, elevators and loading dock equipment
servicing the Premises at the sole cost and expense of the Tenant.
          4.3 All repairs and replacements shall be in quality and class at
least equal to the original work. After an Event of Default (as hereinafter
defined) with respect to making such repairs or replacements, the Landlord may,
but shall not be required to, make such repairs and replacements for the
Tenant’s account, and the expense thereof shall constitute and be collectible as
Additional Rent, payable within thirty (30) days of written demand; provided
that Landlord’s right hereunder shall only be exercised (a) upon a termination
of the Term; or (b) if the condition threatens the health or safety of persons
or significant damage to property; or (c) if the condition materially and
adversely affects the appearance or function of the industrial park within which
the Demised Premises are located in the reasonable judgment of the Landlord; or
(d) if the conditions violate another provision of this Lease, such as, but not
limited to, violations of law.
          4.4 The Tenant shall maintain all portions of the Demised Premises in
a clean and orderly condition, free of dirt, rubbish, and unlawful obstructions.
          4.5 The Landlord shall not be required to furnish any services or
facilities or to make any repair or alteration in or to the Demised Premises,
except as hereinbefore or hereinafter set forth. The Tenant hereby assumes the
full and sole responsibility for the condition, operation, repair, maintenance,
and management of the Demised Premises, subject to Landlord’s obligations to
clean up or otherwise respond to any environmental conditions existing as of the
Commencement Date or otherwise not the responsibility of Tenant under
Article 28.
          4.6 In case any dispute shall arise at any time between the Landlord
and the Tenant as to the standard of care and maintenance of the Demised
Premises, such dispute shall be determined by arbitration before a licensed
architect or real estate broker, mutually agreed upon by Landlord and Tenant;
provided that if the requirement for making repairs or replacements is imposed
by any governmental authority or the holder of any mortgage to which this Lease
is subordinate, then such requirement for repairs or replacements shall be
complied with by the Tenant, provided that Tenant shall also have the right to
dispute or contest the validity, application, or reasonableness of any
governmental requirement and the Landlord shall afford to the Tenant reasonable
cooperation in this connection.
          4.7 As between Landlord and Tenant, Tenant shall be solely responsible
to monitor security conditions affecting the use of Premises by Tenant, its
employees, agents,

- 11 -



--------------------------------------------------------------------------------



 



contractors, subtenants and invitees and to provide all necessary security to
secure persons or property against negligent or criminal acts and/or omissions
of third parties, and Tenant shall indemnify, defend and hold the Landlord
harmless from all claims concerning such matters. Nothing in this section is
intended to nor shall it impose upon Tenant any obligation to any third party
which is not imposed under applicable law without reference to this Lease and no
third party shall be construed as a third party beneficiary of this provision of
this Lease
          4.8 Anything in this Article 4 to the contrary notwithstanding, the
foregoing provisions shall not apply to any environmental matters, which are
specifically addressed in Article 28 below.
     5. Repairs and Maintenance Obligations of Landlord:
          5.1 Landlord shall make all repairs, replacements, alterations or
renewals and perform all maintenance to the following areas or parts of the
Demised Premises at Tenant’s expense, charged as Additional Rent under
Section 3.1(c) of this Lease: (a) exterior walls, structural steel, foundations,
roof, landscaped areas, parking and loading areas, sidewalks and curbs, and site
drainage facilities, including, without limitation, snow and ice removal from
parking, loading, and sidewalk areas, (b) the common driveway area shared with
600 Commerce Boulevard, Carlstadt, New Jersey (which is also owned by Landlord),
and (c) the Private Communications Ductbank (described in Section 32.2 below).
At Landlord’s option, routine maintenance to be paid by Tenant as Additional
Rent may include, without limitation, all items noted in Schedule “D” annexed
hereto and made a part hereof. The foregoing is not intended to eliminate or
modify Tenant’s maintenance obligations as provided for under Section 4 of this
Lease.
          5.2 Landlord shall not be in default under this Lease for any failure
to make such repairs or to perform any maintenance unless Landlord shall fail to
cure said default within thirty (30) days after notice of said default by
Tenant, or in the case of a default not susceptible of a cure within thirty
(30) days, if Landlord shall fail to commence a cure within thirty (30) days and
diligently complete such cure within a reasonable time. Notwithstanding the
foregoing, if Tenant’s personnel cannot reasonably perform their functions in
the Demised Premises as a result of Landlord’s default which materially and
adversely impairs the use of the Demised Premises (such being a “Shut-Down
Condition”), Tenant may serve written notice upon the Landlord of such Shut-Down
Condition. Landlord shall have one (1) business day to commence necessary
repairs and to diligently prosecute such repairs to a conclusion. If Landlord
defaults in its obligation, Tenant shall have the self-help rights afforded
under Section 13.1. Further, in the event a Shut-Down Condition persists for
more than thirty (30) days, Fixed Rent and Additional Rent shall abate until the
Shut-Down Condition has been remedied so as to permit Tenant’s personnel to
reasonably perform their functions in the Demised Premises.
          5.3 Tenant shall promptly report in writing to Landlord any defective
condition known to Tenant which Landlord is required to repair.
     6. Utilities and Personal Property Taxes:
          6.1 Tenant shall pay for all water, gas, heat, light, power, sewer
charges,

- 12 -



--------------------------------------------------------------------------------



 



telephone service, fire alarm monitoring and all other services and utilities
supplied to the Demised Premises (including, without limitation, exterior
lighting provided for the exclusive use of the Demised Premises), together with
any taxes thereon.
          6.2 In the event the Demised Premises are connected to public
utilities by means of lines passing through the Demised Premises and outside of
the Building and electrical apparatus maintained by Tenant, it shall be the
Landlord’s responsibility to maintain said lines as at the expense of Tenant,
billed as Additional Rent under Section 3 of this Lease provided however that
Landlord’s responsibility shall not extend further than to repair any breaks or
obstructions in said lines with reasonable dispatch after being advised of same,
and to refrain from any negligent or willful action to cause any such break or
obstruction. Tenant’s repair responsibility in respect to any such lines shall
be limited to their entry into the Building at the Demised Premises and above
ground connections to Tenant’s fixtures and equipment. In no event shall
Landlord be responsible for any interruption of service of any utility to the
Demised Premises occurring by reason of any act or condition unless caused by
the gross negligence or willful misconduct of Landlord. Notwithstanding the
foregoing, if Tenant’s personnel cannot reasonably perform their functions in
the Demised Premises as a result of a Shut-Down Condition, Tenant may serve
written notice upon the Landlord of such Shut-Down Condition. Landlord shall
have one (1) business day to commence necessary repairs and to diligently
prosecute such repairs to a conclusion. If Landlord defaults in its obligation,
Tenant shall have the self-help rights afforded under Section 13.1. Further, in
the event a Shut-Down Condition persists for more than thirty (30) days, Fixed
Rent and Additional Rent shall abate until the Shut-Down Condition has been
remedied so as to permit Tenant’s personnel to reasonably perform their
functions in the Demised Premises; subject to the express condition precedent
that, and for the period during which, the Landlord is entitled to recover all
such Fixed Rent and Additional Rent under the terms of the policies for business
interruption insurance for loss of rents obtained pursuant to Section 11.3.
          6.3 Tenant shall pay, or cause to be paid, before delinquency, any and
all taxes levied or assessed and which become payable during the term hereof
upon all Tenant’s leasehold improvements, equipment, furniture, fixtures, and
any other personal property belonging to Tenant and located on the Demised
Premises. In the event any or all of the Tenant’s leasehold improvements,
equipment, furniture, fixtures and other personal property shall be assessed and
taxed with the real property, Tenant shall pay to Landlord such taxes applicable
to Tenant’s property within thirty (30) days after delivery to Tenant by
Landlord of a statement in writing setting forth the amount of such taxes
applicable to Tenant’s property.
          6.4 Notwithstanding the foregoing in this Article 6, Tenant shall have
the right to utilize services of an alternative utility service provider (“ASP”)
(including a provider of telecommunication services) rather than the primary
utility providers servicing the Building as of the date of Tenant’s execution of
this Lease. Tenant acknowledges and agrees that all utility services desired by
Tenant pursuant to this paragraph shall be ordered and utilized at the sole
expense of Tenant. Tenant agrees that to the extent service by ASP is
interrupted, curtailed, or discontinued for whatever reason, Landlord shall have
no obligation or liability with respect thereto.

- 13 -



--------------------------------------------------------------------------------



 



     7. Glass, Damage by Tenant:
          7.1 In case of the destruction of or any damage to the glass in the
Demised Premises, or the destruction of or damage of any kind whatsoever to the
Demised Premises, the Tenant shall repair the said damage or replace or restore
any destroyed parts of the Demised Premises, as speedily as possible, at the
Tenant’s own cost and expense. Notwithstanding the foregoing, if any such damage
is covered by insurance maintained under Sections 11.3 and 11.4 below, then
Landlord hereby agrees to file and pursue in good faith a claim with the
insurance company with respect to such damage and reimburse Tenant with respect
to the proceeds arising from such claim. The provisions of this Section 7.1
shall be subject to the waiver of subrogation provision in Section 11.9 below.
     8. Use of Premises:
          8.1 The Demised Premises shall be used and occupied only for all uses
in connection with Tenant’s disaster recovery operation and related business,
including disaster recovery services, data storage, continuity services,
employee educational programs, general office purposes, conference rooms,
employee training facilities, computer facilities, remote computer testing
facilities, employee kitchens and other legally permitted uses consistent with
the characteristics of similar first-class facilities (the “Permitted Use”), and
may not be used for any other business or enterprise or in any manner other than
as authorized by this Article 8 without Landlord’s prior written consent.
Landlord’s consent to any other lawful use which complies with the provisions of
this Article 8 of this Lease shall not be unreasonably withheld or delayed or
conditioned; provided, however, that Tenant’s sole remedy with respect to any
assertion that Landlord’s failure to timely consent to a change of use was
unreasonable shall be to seek equitable relief (including, without limitation,
specific performance and/or injunctive relief), and Tenant shall have no damage
claim against Landlord as a result of Landlord’s actions in refusing to consent
on a timely basis thereto (except as provided in Section 51.1 below).
          8.2 Tenant shall not use, or suffer or permit the use of the Demised
Premises or any part thereof: (A) which would violate any certificate of
occupancy for the Demised Premises, or any of the covenants, agreements, terms,
provisions and conditions of this Lease, or for any unlawful purposes or in any
unlawful manner.
          8.3 If any governmental license or permit, including, without
limitation, a certificate of occupancy shall be required for the proper and
lawful conduct of Tenant’s business or other activity carried on in the Demised
Premises, Tenant, at Tenant’s expense, shall duly procure and thereafter
maintain such license. Tenant shall provide a copy thereof to Landlord. Tenant,
at Tenant’s expense, shall, at all times, comply with the terms and conditions
of each such license or permit.
          8.4 Tenant shall not do, nor permit to be done, anything outside of
the Permitted Use which will cause a cancellation or non-renewal of any
insurance policy covering said Demised Premises, or otherwise render the Demised
Premises uninsurable.

- 14 -



--------------------------------------------------------------------------------



 



          8.5 Tenant shall not: (A) use or allow the Demised Premises to be used
for any unlawful purpose, and (B) cause, maintain or permit any nuisance in, on
or about the Demised Premises.
          8.6 Tenant shall not commit or allow to be committed any waste in or
upon the Demised Premises.
          8.7 Tenant shall: (a) not use the Demised Premises or permit anything
to be done in or about the Demised Premises, which will materially conflict with
any applicable law, statute, ordinance or governmental rule or regulation now in
force or which may hereafter be enacted or promulgated; and (b) at its sole cost
and expense, promptly comply in all material respects with all applicable laws,
statutes, ordinances and regulations now in force or which may hereafter be in
force and with the requirements of any board of fire underwriters or other
similar bodies now or hereafter constituted relating to or affecting the
condition, use or occupancy of the Demised Premises. The final, unappealable
judgment of any court of competent jurisdiction that Tenant has (or has not)
violated any law, statute, ordinance or regulation, or amendment thereto, or
judicial decision, shall be conclusive of that fact as between the Landlord and
Tenant.
          8.8 Tenant’s North American Industry Classification System Number is
541519 [Computer Related Services]. The Tenant shall not use or permit the
Demised Premises to be used as an Industrial Establishment as defined as of the
date of this Lease by the Industrial Site Recovery Act, N.J.S.A. 13:1K-6 et
seq., without Landlord’s prior written consent. No bio-hazardous items shall be
stored, used, generated or disposed of at the Demised Premises other than in
compliance with applicable laws.
     9. Alterations and Improvements:
          9.1 Landlord understands that Tenant has made and may in the future
make substantial improvements to the interior of the Demised Premises including,
but not limited to, the installation of the mezzanine, partitions, dropped
ceilings, conduit, raised flooring, electrical systems, fire sprinkler systems,
heating, ventilating and air-conditioning systems, and other improvements
necessary or desirable to prepare the Demised Premises for Tenant’s occupancy
thereof (the “Tenant Improvements”).
          9.2 Tenant may not make structural alterations, additions or
improvements to the Demised Premises (“Structural Alterations”) without the
consent of the Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed. Landlord will review and consent or object in writing to
Tenant’s submission of Tenant’s plans for structural alterations within ten
(10) days of receipt thereof. Landlord’s failure to respond within ten (10) days
shall operate as a refusal of consent. Landlord’s consent shall not be required
for nonstructural alterations, additions or improvements to the Demised Premises
(“Nonstructural Alterations”). Tenant’s Structural Alterations and Nonstructural
Alterations are sometimes hereinafter referred to as “Alterations”. In the event
Landlord does not consent to the Tenant’s plans for Structural Alterations,
Landlord shall specifically inform Tenant of the reason for denial of such
consent. Any work undertaken by Tenant shall be performed in compliance with all
applicable codes and standards including, but not limited to, the New Jersey
Uniform Construction Code.

- 15 -



--------------------------------------------------------------------------------



 



          9.3 Tenant, at Tenant’s sole cost and expense, shall prepare all
necessary plans and specifications for the design and construction of all Tenant
Improvements (the “Tenant Plans”). The Tenant Plans shall be subject to review
and approval by Landlord, which approval Landlord shall not unreasonably delay
or withhold or condition, and which shall be deemed approved if Landlord has not
responded to Tenant within ten (10) days after submission thereof by Tenant to
Landlord. Any material changes by Tenant to the Tenant Plans, once approved by
Landlord, shall likewise be subject to review and approval by Landlord, which
approval Landlord shall not unreasonably delay or withhold or condition, and
which shall be deemed approved if Landlord has not responded to Tenant within
ten (10) days after submission thereof by Tenant to Landlord. Tenant shall cause
the construction and installation of the Tenant Improvements to be in compliance
with the approved Tenant Plans.
          9.4 In addition to the other provisions set forth in this Section 9,
Landlord and Tenant agree that: (i) each shall require all contractors retained
by it to indemnify and hold harmless Landlord and Tenant to the maximum extent
permitted by law, to comply with all safety rules and regulations including, but
not limited to OSHA regulations, and take all safety measures reasonably
required to protect Landlord and Tenant and their respective agents, contractors
and employees from injury or damage caused by or resulting from the performance
of the construction activities at the Demised Premises; (ii) all construction
contracts in connection with construction activities at the Demised Premises
shall contain provisions that obligate the contractors to: (a) carry public
liability and property damage insurance with a combined single limit of not less
than $5,000,000.00; and (b) carry workmen’s compensation insurance in compliance
with New Jersey law.
          9.5 The review and approval by Landlord of the plans and
specifications for the Tenant Improvements is solely for the benefit of
Landlord, and, in reviewing and approving the same, Landlord assumes no
liability for the design of the Tenant Improvements or the adequacy thereof, nor
shall such review or approval by Landlord release Tenant from any obligation or
liability in respect thereof.
          9.6 Upon Tenant’s request, from time to time, Landlord shall promptly
submit to Tenant the current copies of any and all plans, specifications and/or
working drawings relative to the Demised Premises which have not been previously
submitted to Tenant pursuant to other provisions of this Lease. Upon Landlord’s
request, from time to time, Tenant shall promptly submit to Landlord then
current copies of any and all plans, specifications and/or working drawings
relative to the Tenant Improvements which have not been previously submitted to
Landlord pursuant to other provisions of this Lease. Landlord will not impose
any fee for review or approval of the plans for the Tenant Improvements.
Landlord will not impose any fees for construction, supervision, or plan review
unless Landlord is acting as the general contractor.
          9.7 Neither party shall, at any time prior to or during the Term,
directly or indirectly employ or permit the employment of, any contractor,
mechanic or laborer in the Demised Premises if such employment would interfere
or cause any conflict with other contractors, mechanics or laborers engaged in
the construction, maintenance or operation of the Demised Premises. In the event
of such interference or conflict, each party, upon demand of the other, shall
cause all contractors, mechanics or laborers causing such interference or
conflict to leave the Demised Premises immediately.

- 16 -



--------------------------------------------------------------------------------



 



          9.8 Tenant shall, in connection with the construction and installation
of Tenant Improvements, comply with all applicable laws, ordinances, rules and
regulations and shall, with Landlord’s assistance as may be required, obtain all
permits and approvals required or necessary thereunder in order for Tenant to
perform the Tenant Improvements.
          9.9 If, because of any acts or omission of Tenant or anyone claiming
through or under Tenant, any mechanic’s or materialmen’s notice of intention or
mechanic’s or materialmen’s or other construction lien or order for the payment
of money shall be filed against the Demised Premises, or against Landlord
(whether or not such lien or order is valid or enforceable as such), Tenant
shall, at Tenant’s own cost and expense, cause the same to be canceled and
discharged of record or bonded off within forty-five (45) days after the date of
filing thereof, and shall also indemnify and save harmless Landlord from and
against any and all costs, expenses, claims, losses or damages, including
reasonable counsel fees, resulting therefrom or by reason thereof. If, because
of any acts or omission of Landlord or anyone claiming through or under
Landlord, any mechanic’s or materialmen’s notice of intention or mechanic’s or
materialmen’s or other construction lien or order for the payment of money shall
be filed against the Demised Premises, or against Tenant (whether or not such
lien or order is valid or enforceable as such), Landlord shall, at Landlord’s
own cost and expense, cause the same to be canceled and discharged of record or
bonded off within forty-five (45) days after the date of filing thereof, and
shall also indemnify and save harmless Tenant from and against any and all
costs, expenses, claims, losses or damages, including reasonable counsel fees,
resulting therefrom or by reason thereof.
     10. Laws and Ordinances:
          10.1 The Tenant shall promptly execute and materially comply with the
statutes, ordinances, rules, orders, regulations and requirements of the
Federal, State and Municipal governments and of any and all their departments
and bureaus applicable to the Demised Premises for the correction, prevention
and abatement of nuisances, violations or other grievances in, upon or connected
with said Demised Premises during said term, arising from, incident to, or
connected with the use and occupation of the Demised Premises by the Tenant. The
Tenant shall also promptly materially comply with and execute all rules, orders
and regulations of the Board of Fire Underwriters for the prevention of fires,
at its own cost and expense, arising from, incident to or connected with the use
and occupation of said premises by the Tenant.
     11. Insurance:
          11.1 During Tenant’s construction of any Tenant Improvements (the
“Construction Phase”), Tenant shall maintain builder’s risk insurance for the
full replacement cost of the Tenant Improvements at Tenant’s sole cost and
expense in addition to the insurance coverages under Section 9.4 and 11.2 of
this Lease.
          11.2 At all times from and after the Commencement Date, and during the
full term, the Tenant shall maintain, at its sole cost and expense, general
public liability insurance against claims for personal injury, death or property
damage, under a policy of commercial

- 17 -



--------------------------------------------------------------------------------



 



general public liability insurance, with such limits as may reasonably be
requested by the Landlord from time to time, but not less than Five Million
Dollars ($5,000,000.00) Combined Single Limit (“CSL”) in respect of bodily
injury and property damage. A combination of General Liability Coverage and
Umbrella Liability Coverage is acceptable to comply with this limit.
          11.3 At all times during the full Lease Term, Landlord, at the expense
of Tenant to be charged and paid as Additional Rent pursuant to Section 3 of
this Lease, shall obtain and maintain for the benefit of Landlord and Tenant,
property insurance, business interruption insurance for loss of rents, and flood
insurance in an amount equal to the full replacement value of the Building,
including the replacement value of the Tenant Improvements, and not less than
the requirements of any mortgagee holding a mortgage on the Premises, provided
that the same are commercially reasonable. Landlord shall use commercially
reasonable efforts to obtain said coverages at commercially reasonable rates, in
which case Tenant shall pay one hundred percent (100%) of the cost of the
insurance covering the Tenant Improvements, payable in advance at the
commencement of the insurance policy year. Allocation of the cost for Tenant
Improvements shall be based upon their replacement value as shall be accurately
and reasonably stated by Tenant. Landlord, its Mortgagee and Tenant shall be
named as insureds thereunder, as their respective interests may appear, and the
Landlord and its mortgagee shall be named loss payee, as their respective
interests may appear. Tenant may elect to carry for the benefit of Landlord, its
Mortgagee and Tenant any of the insurance coverages described in this paragraph
applicable to the Demised Premises, or to the Tenant’s rental, or to fixtures,
furnishings, equipment, improvements and other property owned by the Tenant and
located at or in or affixed to Demised Premises at its own cost and expense.
Tenant shall provide Landlord with at least thirty (30) days’ advanced written
notice of its request to carry its own insurance to afford time for Landlord to
cancel duplicative coverages so as to assure no lapse or gaps in such coverages.
The Landlord and its mortgagee shall be named loss payee under any such policy,
as their respective interests may appear, and all coverages shall comply with
the requirements of Landlord’s mortgagee.
          11.4 The Landlord shall carry general public liability insurance, in
addition to Tenant’s general public liability insurance requirement as outlined
in Article 11.2, naming Landlord as the insured and Tenant as additional
insured. Tenant shall pay its proportionate share of the cost of said insurance,
in advance, at the commencement of the insurance policy year. If Tenant finds
that the deductibles under such policies are not at commercially reasonable
levels, Tenant may notify the Landlord, and if the parties are unable to agree
on a reasonable deductible, then subject to requirements of Landlord’s
Mortgagee, the issue will be resolved by arbitration before a qualified
insurance professional mutually selected by the parties.
          11.5 All insurance required to be maintained by the Tenant shall be
effected by valid and enforceable policies issued by insurers with a Bests
Rating of A-/IX or better, which are authorized to do business in New Jersey.
The Tenant may carry the insurance referred to in this Lease under any blanket
policy of insurance or policies issued by its present or future insurance
carriers. If the Tenant elects to provide insurance as herein set forth under
any blanket policy or blanket coverage, the Landlord will be provided with
evidence of such insurance in the form of a certificate of insurance or any
other evidence of insurability from any insurance carrier and said certificate
or certificates will provide that the Landlord will receive thirty (30) days

- 18 -



--------------------------------------------------------------------------------



 



notice prior to cancellation in the coverage. If the Tenant elects to provide
insurance as herein set forth under one or more individual policies of
insurance, then either certificates of insurance or duplicate originals of such
policies will be delivered to Landlord and same will provide that the Landlord
will receive thirty (30) days’ notice prior to cancellation in coverage. Proof
of insurance coverage and payment for same (including the Certificates or
duplicate original policies) shall be delivered to Landlord at the Commencement
Date and as to renewal policies shall be delivered to Landlord not less than
fifteen (15) days prior to the effective date of the renewal coverage. All such
policies shall be primary shall be primary notwithstanding that coverage may
also exist under a policy held by Landlord.
               All insurance required to be maintained by the Landlord shall be
effected by valid and enforceable policies issued by insurers with a Bests
Rating of A-/IX or better, which are authorized to do business in New Jersey.
The Landlord may carry the insurance referred to in this Lease under any blanket
policy of insurance or policies issued by its present or future insurance
carriers. If the Landlord elects to provide insurance as herein set forth under
any blanket policy or blanket coverage, the Tenant will be provided with
evidence of such insurance in the form of a certificate of insurance or any
other evidence of insurability from any insurance carrier and said certificate
or certificates will provide that the Tenant will receive thirty (30) days
notice prior to cancellation in the coverage. All such policies shall be primary
and non-contributing with any other insurance carried by Tenant.
          11.6 All policies of insurance required to be maintained hereunder
(whether by Landlord or Tenant) shall name the Tenant and the Landlord and its
mortgagee as the insured as their respective interests may appear. All such
policies shall contain an agreement by the insurers that such policies shall not
be canceled without at least thirty (30) days prior written notice to the
Landlord.
          11.7 Upon the default of the Tenant in effecting any such insurance,
or procuring or delivering the policies therefor as directed by the Landlord, or
in paying the premiums therefor and any and all charges incidental thereto when
the same become payable, or in procuring and delivering to the Landlord renewals
of expired policies at least fifteen (15) days before such expiration, the
Landlord may, upon not less than ten (10) days prior written notice to Tenant,
procure any such insurance or insurances and/or pay the premiums and other
charges incidental thereto, and any and all amounts so paid by the Landlord,
together with interest thereon from the date of such payment at lesser of twelve
percent (12%) per annum or the highest rate permitted by law, shall be
Additional Rent hereunder and, at the Landlord’s option, may be added to the
rent then due or thereafter to become due and the Landlord shall have the rights
and remedies, including summary proceedings, with respect to the same as with
respect to rent.
          11.8 In the event Tenant’s use and occupancy of the Demised Premises
causes any additional charge or increase in the insurance premiums on the Land
or Building, in excess of those rates which would normally be imposed for
insuring a non-combustible building of similar construction, Tenant shall, from
time to time, immediately upon receipt of notice from Landlord, do whatever is
reasonably deemed necessary, and follow whatever reasonable recommendations may
be made by the Landlord, in order that such excess charge or increase in
insurance premiums may be removed, or the lowered rate obtained; or, in the
event conditions

- 19 -



--------------------------------------------------------------------------------



 



are such that nothing can be done in Tenant’s discretion by way of improvements
or otherwise to remove such increased insurance premiums, or if the expense
involved is excessive, then Tenant shall pay the full amount of such additional
charges or increases in premium on demand as Additional Rent.
          11.9 Anything in this Article 11 or in this Lease to the contrary
notwithstanding, each of Landlord and Tenant hereby waives any and all rights of
recovery against the other, and against the officers, employees, agents,
representatives, customers and business visitors of such other party, for loss
of or damage to such waiving party or its property or the property of others
under its control, arising from any cause insured against under any policy of
insurance required to be carried by such waiving party pursuant to the
provisions of this Lease (or any other policy of insurance carried by such
waiving party in lieu thereof) at the time of such loss or damage. The foregoing
waiver shall be effective whether or not the waiving party actually obtains and
maintains the insurance which such waiving party is required to obtain and
maintain pursuant to this Lease (or any substitute therefor). Landlord and
Tenant shall, upon obtaining the policies of insurance which they are required
to maintain hereunder, give notice to their respective insurance carrier or
carriers that the foregoing mutual waiver of subrogation is contained in this
Lease. In addition, Tenant and Landlord shall obtain waivers of subrogation for
the benefit of one another, from any company issuing any policy of insurance
obtained by either of them pursuant to the terms of this Lease. Landlord shall
not be liable for injury, loss, expense, claim or damage to the person,
property, or interests of Tenant covered by insurance, irrespective of whether
any such damage is occasioned by the negligence or willful misconduct of
Landlord, its servants, agents or employees. Similarly, Tenant shall not be
liable for injury, loss, expense, claim or damage to the person, property, or
interests of Landlord covered by insurance, irrespective of whether any such
damage is occasioned by the negligence or willful misconduct of Tenant, its
servants, agents or employees.
     12. Landlord’s Liability:
          12.1 Except as otherwise provided in this Lease, Landlord shall not be
liable for any personal injury to any person, including the Tenant or to its
officers, agents, employees, contractors or invitees or for any damage to any
property of any person, including the Tenant, whether from action of the
elements, or acts of negligence of or occupants of adjacent properties, except
if caused by or resulting from the Landlord’s willful malfeasance or negligent
acts.
          12.2 The term “Landlord” as used in this Lease shall be limited to
mean and include only the owner or owners at the time in question of the Demised
Premises and in the event of any transfer or transfers of the title to the
Demised Premises, the then grantor shall be automatically freed and relieved
from and after the date of such conveyance or transfer of all liability for the
performance of any covenants or obligations on the part of Landlord contained in
this Lease to be performed, provided that any funds then in the hands of such
grantor, in which Tenant has an interest, shall be delivered to the grantee and
that such grantee assumes all obligations of grantor as the “Landlord”
hereunder, including, without limitation, any liability for the performance of
any covenants or obligations on the part of Landlord contained in this Lease for
the period prior to any such transfer of title.

- 20 -



--------------------------------------------------------------------------------



 



          12.3 Tenant agrees that it shall look solely to Landlord’s interest in
the Demised Premises (including all of Landlord’s rights to insurance and
condemnation proceeds and all Rent and income from Demised Premises) and not to
Landlord for the collection of any judgment (or other judicial process) against
the Landlord or any predecessor Landlord in the event of any default or breach
by Landlord with respect to any of the terms, covenants and conditions of this
Lease to be observed and/or performed by Landlord, and no other assets of
Landlord or any predecessor Landlord shall be subject to levy, execution or
other procedures for the satisfaction of Tenant’s remedies. Tenant irrevocably
waives and releases Landlord from any claims in excess of such interest in the
Demised Premises.
     13. Default of Landlord:
          13.1 Landlord shall not be in default unless Landlord fails to perform
obligations required of Landlord within a reasonable time, but in no event later
than thirty (30) days after written notice by Tenant to Landlord specifying
wherein Landlord has failed to perform such obligation; provided, however, that
if the nature of Landlord’s obligation is such that more than thirty (30) days
are required for performance, then Landlord shall not be in default if Landlord
commences performance within such 30-day period and thereafter diligently
prosecutes the same to completion. Except as otherwise specifically provided for
herein, in no event shall Tenant have the right to terminate this Lease as a
result of Landlord’s default, and Tenant’s remedies shall be limited to damages
and/or an injunction. Notwithstanding the foregoing, in emergency circumstances
where the failure to repair or replace would result in a Shut-Down Condition
(defined at Section 5.2) and it is impracticable to give Notice to the Landlord
and permit Landlord to carry out the repair pursuant to Section 5.2, then Tenant
shall have the right to perform Landlord’s obligations and be reimbursed for the
reasonable cost thereof, if applicable, as a common expense or, otherwise at
Landlord’s sole expense, so long as Tenant provides Landlord with notice thereof
promptly after performing such obligations.
     14. Event of Default by Tenant:
          14.1 The following shall constitute an “Event of Default” by the
Tenant hereunder:
               (a) If Tenant shall be late in the payment of any installment of
Fixed Rent and if such breach shall continue for ten (10) days; provided that
once in each twelve (12) month period Landlord shall provide a written notice of
late payment to Tenant and a ten (10) day period to cure the nonpayment before
declaring an Event of Default or assessing a late charge under Section 2.4.
               (b) If Tenant shall be late in the payment of any Supplemental or
Additional Rent, and if such breach shall continue for thirty (30) days after
Landlord shall have sent Tenant a written invoice for the amount due.
               (c) If, during the term of this Lease: (i) Tenant shall make an
assignment for the benefit of creditors, or (ii) a voluntary petition be filed
by Tenant under any law having for its purpose the adjudication of Tenant a
bankrupt, or the extension of time for payment, composition, adjustment,
modification, settlement or satisfaction of the liabilities of

- 21 -



--------------------------------------------------------------------------------



 



Tenant or the reorganization or liquidation of Tenant, or (iii) a receiver be
appointed for the property of Tenant by reason of the insolvency or alleged
insolvency of Tenant, or if (iv) any department of the state or federal
government or any officer thereof or duly authorized Trustee or Receiver shall
take possession of the business or property of the Tenant, or if (v) an
involuntary petition be filed against Tenant under any law having for its
purpose the adjudication of Tenant as a bankrupt, or for the liquidation of
Tenant; and (except with respect to items (a) and (b), supra, which shall be
noncurable events of default) if same have not been removed, cured or discharged
within ninety (90) days, or if (vi) any Receiver or Trustee pursuant to any
bankruptcy or insolvency law, whether Federal or State, shall attempt to
thereafter assign this Lease to any part or attempt to sublet all or any part of
the Demised Premises.
               (d) If Tenant shall default in the performance or observation of
any other agreement or condition (other than payment of rent or Additional Rent)
on its part to be performed or observed, and if Tenant shall fail to cure said
default within thirty (30) days after notice of said default by Landlord (or, in
the case of a default not susceptible of a cure within thirty (30) days, if
Tenant shall fail to commence a cure within thirty (30) days and diligently
complete such cure within a reasonable time under the circumstances.
          14.2 During the period of an uncured Event of Default:
               (a) Landlord may (i) permit Tenant to remain in possession and
sue for all rents, damages, attorneys’ fees and collection costs as due; or
(ii) terminate this Lease by written declaration, but allow Tenant to remain in
possession as Tenant at will and sue Tenant for all rents, damages, attorneys’
fees and collection costs; or (iii) immediately, or at any time thereafter,
through legal process, re-enter and resume possession of the Demised Premises
and remove all persons and property therefrom either by summary dispossess
proceedings or by a suitable action or proceeding at law or in equity (or in the
case of a permanent abandonment of the Demised Premises by Tenant by peaceful
self-help), without being liable for any damages therefor (no re-entry by the
Landlord shall be deemed an acceptance of a surrender of this Lease unless
accompanied by a written declaration signed by Landlord to that effect); or
(iv) upon re-taking possession, keep the premises vacant (subject to reasonable
efforts at mitigation of Landlord’s damages) and recover from Tenant all rents,
damages, reasonable attorneys fees and collection costs as hereinafter provided;
(v) without liability to Tenant or any other party and without constituting a
constructive or actual eviction, Landlord may suspend or discontinue furnishing
or rendering to Tenant any property, material, labor, or other service (other
than utilities), wherever Landlord is obligated to furnish or render the same,
so long as an Event of Default has occurred and is continuing under this Lease;
or (vi) upon re-taking possession Landlord may, as Tenant’s agent and without
effecting Tenant’s liability hereunder, relet the whole or any part of the
Demised Premises for a period equal to, or greater, or less than the remainder
of the then term of this Lease, at such rental and upon such terms and
concessions as Landlord shall deem reasonable, to any lessee or lessees which it
may deem suitable and satisfactory for any use and purpose which it may deem
appropriate. In no event shall the Landlord be liable in any respect for failure
to relet the Demised Premises or in the event of such reletting, for failure to
collect the rent thereunder provided that Landlord has complied with its
mitigation obligations as aforesaid. Any sums received by the Landlord on a
reletting for any monthly installment of rent in excess of the rent reserved in
this Lease shall belong to Landlord;

- 22 -



--------------------------------------------------------------------------------



 



               (b) Delinquent Fixed Rent and Additional Rent shall bear interest
at the lower rate of either twelve percent (12%) per annum or the maximum rate
permitted by law, from the date on which it is due until the date on which it is
paid. This provision shall not relieve Tenant from any payment of Fixed Rent,
late charges or Additional Rent at the time due and in the manner specified
herein.
               (c) Tenant hereby expressly waives the service of notice of
intention to re-enter as provided for in any statute and also waives any and all
rights or equity of redemption in case the Tenant shall be dispossessed by a
Court. The terms “enter,” and “re-enter,” “entry,” or “re-entry,” as used in
this Lease, are not restricted to their technical legal meaning.
               (d) the termination of this Lease shall not in any circumstance
operate to relieve the Tenant from liability for performance of all of its
obligations hereunder. Upon any such termination of this Lease, Tenant covenants
that it will quit and surrender the premises and deliver possession thereof to
Landlord.
          14.3 No waiver by the Landlord of any Event of Default by Tenant shall
constitute or be construed as a waiver of any other or future Event of Default.
No waiver by the Tenant of any default or breach by the Landlord shall
constitute or be construed as a waiver of any other or future default or breach.
No waiver by either party shall be effective unless in writing.
          14.4 The acceptance by Landlord of rent or other charges from Tenant
(in whole or in part) after any Event of Default, even though known to Landlord,
shall not constitute a waiver of the default/breach, unless the Event of Default
is cured in full. The acceptance by Landlord of rent or other charges from
Tenant (in whole or in part) shall not be deemed an accord and satisfaction in
respect of any claims of Landlord against Tenant, notwithstanding the payment
check or accompanying letter may bear a legend or endorsement to the contrary.
The acceptance of payment as above shall not affect any notice of default or any
action or proceedings or judgment or order taken in consequence of the default.
          14.5 In the event of (a) the termination of this Lease under the
provisions of Article 14 hereof, (b) the re-entry into the Demised Premises by
Landlord under the provisions of this Article 14, or (c) the termination of this
Lease (or re-entry) by or under any summary dispossess or other proceeding or
action or any provision of law by reason of default hereunder on the part of
Tenant, Landlord shall be entitled to retain all moneys, if any, paid by Tenant
to Landlord, whether as advance rent, security or otherwise, but such moneys
shall be credited by Landlord against any rent due from Tenant at the time of
such termination or re-reentry, or at Landlord’s option, against any damages
payable by Tenant under this Lease or pursuant to law.
          14.6 In the event of any termination of this Lease under the
provisions of Article 14 or in the event that Landlord shall re-enter the
premises lawfully or in the event of the termination of this Lease (or of
re-entry) by or under any summary dispossess or other proceeding or action or
any provision of law, Tenant will pay to Landlord as damages, at the sole
election of Landlord, either:

- 23 -



--------------------------------------------------------------------------------



 



               (a) a sum which at the time of such termination of this Lease or
at the time of any such re-entry by Landlord, as the case may be, is equal to
the excess, if any, between: (i) the aggregate of all Rent which would have been
payable hereunder by Tenant had this Lease not so terminated for the period
commencing with such earlier termination of this Lease or the date of any such
re-entry, as the case may be, and ending with the date set for the expiration of
the full term hereby granted, over (ii) the aggregate of all rent of the Demised
Premises for the same period based upon the then local market rental value of
the Demised Premises as determined by taking into account any market concessions
such as tenant improvements, free rent, construction allowances, rent abatement,
moving allowances and other rental concessions, financial strength of the
tenant, location in the building, and comparable renewal leases (on the bases of
factors such as, but not limited to, size and location of space and the term of
the lease), if any, recently executed for space in other buildings in the Bergen
County, New Jersey, which are comparable to the Building in reputation, quality,
age, size, location and quality of services provided (the foregoing factors not
being exclusive in identifying comparable buildings). Landlord shall also be
entitled to recover the reasonable value of restoring the Demised Premises and
reletting same (including brokers commissions) as an element of damage,
discounted to present value at the prime rate of interest announced as of the
Event of Default in The Wall Street Journal; or
               (b) sums equal to the aggregate of all Rent which would have been
payable by Tenant had this Lease not so terminated, or had Landlord not so
re-entered the Demised Premises, payable on a monthly basis on the due dates
specified for payment of Fixed Rent under this Lease following such termination
of such re-entry and until the date hereinbefore set for the expiration of the
full Term hereby granted; provided, however, that if Landlord shall re-let all
or part of the Demised Premises for all or any part of said period, Landlord
shall credit Tenant with the net rents received by Landlord from such
re-letting, such net rents to be determined by first deducting from the gross
rents as and when received by Landlord all reasonable attorneys’ fees and costs
incurred in terminating this Lease and re-entering the Demised Premises and of
securing possession thereof, as well as the reasonable expenses of re-letting,
including altering and preparing the Demised Premises for new tenants, brokers’
commissions and all other similar or dissimilar expenses properly chargeable
against the Demised Premises and the rental therefrom in connection with such
re-letting, it being understood that any such re-letting may be for a period
equal to or shorter or longer than the remaining Term of this Lease; provided,
further, that (i) in no event shall Tenant be entitled to receive any excess of
such net rents over the sums payable by Tenant to Landlord hereunder, (ii) in no
event shall Tenant be entitled in any suit for the collection of damages
pursuant to this subsection (b) to a credit in respect of any net rents from a
re-letting except to the extent that such net rents are actually received by
Landlord prior to the commencement of such suit, and (iii) if the Demised
Premises or any part thereof should be re-let in combination with other space,
then proper apportionment on a square foot area basis shall be made of the rent
received from such re-letting and of the expenses of re-letting. Suit or suits
for the recovery of such damages, or any installments thereof, may be brought by
Landlord from time to time at its election, and nothing contained herein shall
be deemed to require Landlord to postpone suit until the date when the term of
this Lease would have expired if it had not been terminated under the provisions
of Article 14, or under any provision of law, or had Landlord not re-entered the
Demised Premises.

- 24 -



--------------------------------------------------------------------------------



 



               Nothing herein contained shall be construed as limiting or
precluding the recovery by Landlord against Tenant of any sums or damages to
which, in addition to the damages particularly provided above, Landlord may
lawfully be entitled by reason of any default hereunder on the part of Tenant.
          14.7 Anything herein to the contrary notwithstanding, upon an Event of
Default hereunder, or in the event of a breach or threatened breach on the part
of Tenant or Landlord with respect to any of the covenants, agreements, terms,
provisions or conditions on the part of or on behalf of such party to be kept,
observed or performed, both parties shall also have the right of specific
performance and/or injunction. The specified remedies to which either party may
resort hereunder are cumulative and are not intended to be exclusive of any
other remedies or means of redress to which either may lawfully be entitled at
any time, and either party may invoke any remedy allowed at law or in equity as
if specific remedies were not herein provided for, so long as such remedies have
not been waived by the terms of this Lease.
     15. Access to Premises:
          15.1 Landlord and its representatives may enter the Demised Premises
during normal business hours upon not less than forty-eight (48) hours prior
notice (except in case of emergency, when no prior notice shall be required) for
the purpose of inspecting the same and, if Landlord so elects, but without any
obligation so to do, for the purpose of making any necessary repairs to the
Demised Premises and performing any work therein. Landlord will exercise its
rights hereunder in a commercially reasonable manner so as to minimize
interference with Tenant’s business operations, but nothing herein shall require
the Landlord to schedule all work during non-business hours and to thereby incur
overtime or similar extra charges. Landlord shall be prohibited from entering
any secured or protected areas within the Demised Premises without the prior
written consent of Tenant.
          15.2 Landlord may enter and exhibit the Demised Premises during usual
business hours upon not less than forty-eight (48) hours prior notice for
Landlord’s purposes, including but not limited to, inspecting the Demised
Premises or showing the Demised Premises to prospective mortgagees, purchasers,
lessees or brokers. During the final twelve (12) months of the term, Landlord
may also display the usual “To Let” or similar signs on the portions of the Land
(but excluding the Demised Premises).
          15.3 Notwithstanding the foregoing in this Article 15, Tenant may
designate certain portions of the Demised Premises, including but not limited
Tenant’s computer and data rooms, as “Protected Areas.” Landlord recognizes that
the Protected Areas are to be secured areas and Landlord shall have no access
thereto without being accompanied by a designated representative of Tenant.
          15.4 Tenant shall have access to the Demised Premises 24 hours a day,
7 days a week, 365/366 days a year.
     16. Hold Harmless:
          16.1 Subject to the provisions of Section 11.9 above, Tenant shall
keep, save

- 25 -



--------------------------------------------------------------------------------



 



and hold Landlord harmless and free from all liability, penalties, losses,
damages, costs, expenses, causes of action, claims and/or judgments to third
parties arising by reason of any injury or damage to any person or persons, or
property, of any kind whatsoever, and to whomsoever belonging, from any cause or
causes whatsoever and whether arising from or by reason of any existing or
future condition, default, matter, or thing in or about the Demised Premises,
from and after the Commencement Date, including, without limitation, damage from
water and/or steam seepage or leakage in or into the Demised Premises, except if
caused by Landlord’s negligent or intentional acts or omissions.
          16.2 Tenant hereby waives all claims against Landlord for damages to
goods, equipment, improvements, wares, and merchandise in, upon or about the
Demised Premises, the Building, the Land and any common areas and for injuries
to Tenant, its agents or third persons in or about the Demised Premises, the
Building, the Land and any common area from any cause arising at any time,
except if caused by Landlord’s negligent or intentional acts or omissions.
          16.3 Subject to the provisions of Section 11.9 above, Tenant agrees
that if Landlord is involuntarily made a party defendant to any litigation
concerning this Lease or the Demised Premises relating to any alleged act or
omission of Tenant, then Tenant shall indemnify, hold harmless and defend
Landlord from all liability, and reasonable costs and expenses by reason
thereof. Similarly, Landlord agrees that if Tenant is involuntarily made a party
defendant to any litigation concerning this Lease or the Demised Premises
relating to any alleged act or omission of Landlord, then Landlord shall
indemnify, hold harmless and defend Tenant from all liability, and reasonable
costs and expenses by reason thereof.
          16.4 Anything in this Article 16 to the contrary notwithstanding, the
foregoing indemnifications in this Article 16 shall in NO EVENT apply to any
environmental matters. Any Tenant indemnification with respect to environmental
matters is set forth in Section 28.4, and any Landlord indemnification with
respect to environmental matters is set forth in Section 28.11.
     17. Assignment or Sublease:
          17.1 Tenant shall neither voluntarily, nor by operation of law,
assign, transfer, mortgage, pledge, hypothecate or encumber this Lease or any
interest therein, and shall not sublet the said Demised Premises or any part
thereof, or any right or privilege appurtenant thereto, or allow any other
person (the employees, agents, servants and invitees of Tenant excepted) to
occupy or use the said Demised Premises, or any portion thereof, without first
obtaining the written consent of Landlord. A consent to one assignment,
subletting, occupation or use by any other person shall not be deemed to be a
consent to any subsequent assignment, subletting, occupation or use by another
person. Consent to any such assignment or subletting shall in no way relieve
Tenant of any liability under this Lease. Any such assignment or subletting
without such consent shall be void, and shall, at the option of the Landlord,
constitute a default under the terms of this Lease. Landlord shall not be
obligated to consider and respond to any request for consent under this
paragraph unless such request is in writing, contains a full explanation of the
proposal and provides sufficient information about the financial standing and
experience of the proposed assignee or subtenant for Landlord to make an
informed judgment. Tenant acknowledges that its sole remedy with respect to any
assertion that Landlord’s failure to timely consent to any assignment or sublet
is unreasonable shall be the remedy of specific

- 26 -



--------------------------------------------------------------------------------



 



performance and Tenant shall have no damage claim or further claim of any nature
or cause of action against Landlord as a result of Landlord’s actions in
refusing to timely consent, except a claim for legal fees and costs as provided
in Section 51.1 below. In the event of any approved assignment or sublease, all
rents or other payments received by Tenant in excess of the payments due from
Tenant to Landlord pursuant to this Lease may be retained by Tenant. On demand,
any assignee or subtenant shall make payments directly to Landlord without,
however, creating a direct Landlord-Tenant relation between them or releasing
Tenant under this Lease. Landlord shall not unreasonably withhold or delay
consent to an assignment or sublease, providing that Landlord determines in its
reasonable discretion that such sublease or assignment does not lessen
Landlord’s security, that the use of the Demised Premises will remain as the
Permitted Use; that the proposed assignee or sublessee is financially
responsible and is sufficiently experienced to operate the business from the
Demised Premises successfully and in a manner which shall not detract from the
value of the Demised Premises, that the proposed transaction does not present
any environmental concerns.
          17.2 Notwithstanding the foregoing in Section 17.1, no Landlord
consent shall be required: (a) for subleases or assignments to affiliates or
subsidiaries of the Tenant or becomes a publicly traded entity on a United
States stock exchange, provided that Tenant shall provide Landlord with thirty
(30) days advanced notice with sufficient information to confirm that: (i) there
shall be no change in the permitted use of the Demised Premises, (ii) Tenant
shall remain liable jointly and severally with the assignee/subleasee for
payment and performance of all Tenant obligations under this Lease, (iii) the
proposed assignment/sublease shall not impair Landlord’s security, and (iv) the
proposed assignee or subtenant shall not introduce any new Hazardous Substances
onto Demised Premises in violation of applicable laws which is inconsistent with
the existing operations of Tenant at the Demised Premises; (b) for any transfer
or assignment to any successor to Tenant by purchase, merger, consolidation or
reorganization; and (c) if Tenant becomes a publicly traded entity on a United
States stock exchange.
     18. Condemnation:
          18.1 This Lease and the term hereof shall terminate: (a) if the entire
Demised Premises shall be taken by condemnation, or (b) at the option of Tenant
(exercisable by notice given to Landlord within thirty (30) days after the date
of any such taking), if a material part of the Demised Premises shall be taken
in any condemnation proceeding(s); or (c) at the option of Landlord (exercisable
by notice given to the Tenant within thirty (30) days after the date of taking)
if more than fifteen percent (15%) of the Demised Premises or the Building or
the Land shall be taken by condemnation. A taking of a “material part” of the
Demised Premises shall mean the condemnation of so much of the Demised Premises
(including any exclusive parking) as shall materially and adversely interfere
with Tenant’s operations in the Demised Premises; provided, however, that in the
event of any taking of any exclusive parking, the Landlord shall use its best
efforts to provide alternative parking of an equal or greater size within the
“Industrial Park” in which the Building and the building at 760 Washington
Avenue, Carlstadt, New Jersey currently occupied by Tenant, are located in which
case this Lease shall remain in full force and effect as to such remaining
portion to the extent that such alternative parking is provided.
          18.2 Upon the termination of this Lease in accordance with this
Article, rents shall be adjusted as of such termination. The entire condemnation
award shall be the sole and

- 27 -



--------------------------------------------------------------------------------



 



exclusive property of Landlord and shall be payable solely to Landlord except
any allocations or awards for Tenant’s trade fixtures and moving expenses.
Tenant shall not make any claim in any condemnation proceeding for the value of
the unexpired portion of the Lease or the term hereof, and waives all right
thereto.
          18.3 In the event that any portion of the Demised Premises is taken in
condemnation and if this Lease is not terminated, then this Lease shall remain
in full force and effect as to such remaining portion, except that from and
after the effective date of any such taking, Tenant shall be entitled to a
proportionate reduction in the Fixed and Additional Rent required to be paid
hereunder in accordance with any reduction in square foot area of the Demised
Premises caused by such taking. In the event that any portion of Tenant’s
exclusive parking is taken in condemnation and if this Lease is not terminated,
then this Lease shall remain in full force and effect as to such remaining
portion.
               Landlord shall promptly restore the portion of the Demised
Premises remaining after such taking to a complete architectural unit. Any
restoration by Landlord shall be limited to the basic building structure as
demised by Landlord to Tenant as of the Commencement Date, and Tenant shall have
such reasonable time thereof to restore the interior of the Demised Premises to
an operational condition with an accompanying abatement of rent during such
time. Landlord shall have the right to install, maintain and alter or relocate
within the Demised Premises any gas, water, electric or sewer lines which may be
necessary provided that Tenant’s facilities are not materially or adversely
affected.
          18.4 In the event this Lease is not terminated as aforesaid and
Landlord does not restore the Demised Premises within a period of ninety
(90) business days after the date of taking, then and in that event, Tenant may,
as its sole remedy, have the right to terminate this Lease by notice in writing
delivered to Landlord prior to completion of such restoration.
     19. Fire or Casualty Loss:
          19.1 If all or part of the Demised Premises is damaged or destroyed by
fire or other casualty, this Lease and all of its terms, covenants and
conditions shall, subject to the provisions hereinafter set forth, continue in
full force and effect, as follows:
               A. In the event that the damage to the Demised Premises is so
extensive as to amount practically to the total destruction of the Demised
Premises and Landlord within a reasonable time after such damage shall not elect
to rebuild, then and in that event, this Lease shall cease and the rent shall be
apportioned to the time of the destruction. For the purposes of this paragraph,
damage to fifteen percent (15%) or more of the Demised Premises shall be deemed
total destruction.
               B. In the event that the Demised Premises is damaged, but not so
destroyed (as set forth in Paragraph A immediately above) as to terminate the
Lease, or Landlord elects to rebuild as provided for in Paragraph A above, then,
provided that such loss is sufficiently insured and that all of the proceeds of
said insurance coverage are made available to the Landlord by any mortgagee
whose interest may be superior to the Landlord; and further provided that the
term of this Lease shall have at least two (2) years to run, and that applicable

- 28 -



--------------------------------------------------------------------------------



 



laws shall permit, then, and in those events, the Landlord shall repair and
rebuild the Demised Premises with reasonable diligence. Notwithstanding the
foregoing: (i) in the event there is less than two (2) years of the Lease Term
remaining, or (ii) in the event Landlord’s mortgagee should require that the
insurance proceeds payable as a result of a casualty be applied to the payment
of the mortgage debt and Landlord does not promptly commit to restore with
Landlord’s funds, or (iii) in the event of any material uninsured loss to the
Building and Landlord does not promptly commit to restore with Landlord’s funds,
or (iv) if the written estimate states that the Demised Premises cannot be
restored to substantially the condition that existed prior to the casualty
within one hundred eighty (180) days of the casualty, then either Landlord or
Tenant may, at their option, terminate this Lease by notifying the other party
in writing of such termination within ninety (90) days after the date of such
casualty. Within sixty (60) days of such casualty, Landlord shall notify Tenant
whether the Demised Premises cannot be restored to the condition that existed
prior to the casualty within one hundred eighty (180) days of the casualty.
          19.2 To the extent that the loss or destruction of the Demised
Premises substantially interferes with all or a portion of Tenant’s operations
at the Demised Premises, thus requiring the Tenant temporarily to close its
business or reduce its workforce, the Fixed Rent shall be abated (or
proportionately abated with respect to a partial closure) from the date of such
closing to the date the damage shall have been substantially repaired so as to
enable the Tenant to continue its business in substantially the same fashion as
was previously operating prior to the date of such loss or destruction.
          19.3 Tenant acknowledges and agrees that Landlord will not carry
insurance of any kind on Tenant’s fixtures, furniture, and equipment, or on any
Tenant Improvements or other appurtenances removable by Tenant under the
provisions of this Lease, and that Landlord shall not be obligated to repair any
damage thereto or replace the same. However, if Landlord does place such
coverages on Tenant’s owned property as provided in Section 11.3, all proceeds
applicable to Tenant’s owned property shall be promptly transmitted to Tenant
upon receipt by the Landlord, and Landlord will use its best efforts, in
coordination with Tenant, to make the appropriate claims and recover insurance
proceeds due under the applicable coverage.
     20. Estoppel Certificate:
          20.1 Upon request from the either party and/or its successor in
interest, either party hereto, and/or its successors in interest, shall at any
time and from time to time upon not less than twenty (20) days prior written
notice, execute, acknowledge and deliver a statement in writing: (a) certifying
that this Lease is unmodified and in full force and effect (or, if modified,
stating the nature of such modification and certifying that this Lease as so
modified is in full force and effect), and the date to which the rental and
other charges are paid in advance, if any, and (b) acknowledging that there are
not, to such party’s knowledge, any uncured defaults on the part of either party
hereunder, or specifying such defaults if any are claimed, and (c) setting forth
the date of commencement of rents and expiration of the term hereof. Any such
statement may be relied upon by the prospective purchaser or encumbrancer of all
or any portion of the real property of which the Demised Premises are a part, or
other interested party.

- 29 -



--------------------------------------------------------------------------------



 



     21. Signage
          21.1 Under no circumstances shall Tenant place or erect, or allow to
be placed, or erected, a sign of any nature whatsoever upon any exterior portion
of the Building. Ground signs which are similar to existing ground signs will be
permitted subject to prior written approval from Landlord in connection with any
proposed sign, its location, and its manner of installation. Landlord may remove
any signs installed by Tenant which are in violation of the provisions of this
Article. In no event shall any permitted sign be installed on the roof or above
the parapet height of the Demised Premises or of the Building. Any sign which
Tenant may be permitted to install on the Demised Premises shall nonetheless
conform to any and all requirements of any governmental body of any nature
whatsoever having jurisdiction thereover, notwithstanding Tenant’s having
obtained written consent from Landlord therefor. Tenant shall have the right, as
the need may occur, to apply for any sign variances, at its sole cost and
expense, provided the Landlord shall have first approved the proposed sign.
Landlord’s consent to signs shall not be unreasonably withheld, delayed or
conditioned, and Landlord agrees to reasonably cooperate with Tenant to
facilitate Tenant in obtaining any applicable municipal approvals therefor.
     22. Brokerage Commission: Landlord and Tenant each warrant and represent
one to another that neither has dealt with, employed or negotiated with any real
estate broker, salesman, agent or finder in connection with this Lease Agreement
except Studley, Inc. (“Broker”). Landlord agrees to pay the commission due to
the Broker pursuant to a separate agreement. Landlord shall indemnify, hold
harmless and defend Tenant, and Tenant shall indemnify, hold harmless and defend
Landlord, from and against any claim or claims for broker or other commission
arising from or out of any breach of the foregoing representation and warranty
by the respective indemnitors. The representations and obligations contained in
this paragraph shall survive the expiration or termination of this Lease.
     23. Unavoidable Delays:
          23.1 Except as otherwise provided for in Articles 5.2 above, in the
event that Landlord or Tenant shall be delayed or prevented from performing any
of its obligations pursuant to the provisions of this Lease Agreement due to
governmental action, or lack thereof, or due to shortages of or unavailability
of materials and/or supplies, labor disputes, strikes, slow downs, job actions,
picketing, secondary boycotts, fire or other casualty, delays in transportation,
acts of God, failure to comply or inability to comply with any orders or
requests of any governmental agencies or authorities, acts of declared or
undeclared war, public disorder, riot or civil commotion, or by any other cause
beyond the reasonable control of such party (each, a “Force Majeure Event”),
then such party shall in any or all such events be excused from its obligation
to perform and comply with such provisions of this Lease Agreement for a period
of time commensurate with any delay so caused without any liability to the other
party therefor whatsoever and all time periods provided for herein for
performance of any such obligations shall be extended accordingly.
Notwithstanding the foregoing, a Force Majeure Event shall not delay or excuse
Tenant’s obligations to pay Fixed Rent or Additional Rent.

- 30 -



--------------------------------------------------------------------------------



 



     24. Subordination:
          24.1 Tenant covenants that its rights under this Lease Agreement are
hereby and will be subordinate to the operation and effect of any mortgage or
mortgages now existing or hereafter placed upon the premises or building or lot
without any further written document from Tenant. However, Tenant shall, upon
request by Landlord, execute such documents as may be required to effect such
subordination to the satisfaction of any such mortgagee.
          24.2 Tenant agrees to comply with reasonable requirements for
modifications hereof made by any reputable bona fide mortgage lending
institution provided that such requirements shall not affect the basic business
terms hereof.
          24.3 Tenant shall, upon request of Landlord, furnish to Landlord at
any time during the term, the most recent financial statement(s) of Tenant for a
period of up to two (2) years last past. If certified statements certified by a
certified public accountant have been prepared, then certified statements will
be provided by Tenant. Landlord agrees to keep the financial statement(s)
confidential and shall not distribute such financial information to any party
other than Landlord’s agents, employees, attorneys, accountants and lender to
the extent that such parties require such information and such parties shall be
informed of the confidential nature of such information.
          24.4 Tenant covenants and agrees to attorn to any successor to
Landlord’s interest in this Lease.
          24.5 Landlord agrees to obtain a non-disturbance agreement from
existing and future mortgagees in whatever standard form is utilized by such
mortgagees for the benefit of Tenant, and to deliver same to Tenant within a
reasonable time after execution of this Lease. Landlord hereby agrees to
cooperate with Tenant and to use best efforts to obtain from any existing and
future mortgagees on behalf of Tenant reasonable changes sought by Tenant to the
standardized form of non-disturbance agreement utilized by such mortgagees.
Anything in this Lease to the contrary notwithstanding, this Lease shall be
subordinate to any such existing and future mortgages only during the period
that a non-disturbance agreement remains in full force and effect, and otherwise
shall be superior to such instruments.
     25. Security Deposit:
          25.1. Tenant has provided a “Security Deposit” to Landlord’s
affiliate, 410 Commerce Boulevard, LLC, with respect to a lease for premises in
the building located at 410 Commerce Boulevard, Carlstadt, New Jersey (the “410
Lease”). The Security Deposit is in the form of a letter of credit in the
current amount of Six Million and 00/100 Dollars ($4,000,000.00), and will
increase over time, as provided in the 410 Lease to Ten Million and 00/100
Dollars ($10,000,000.00).
From and after the Effective Date, Landlord’s affiliate, 410 Commerce Boulevard,
LLC shall be entitled, but shall not be obligated, to use the Security Deposit
as security for the performance of Tenant’s obligations under: (a) the 410
Lease, (b) this Lease, and (c) that certain lease with another affiliate of
Landlord for that certain property having an address of 760 Washington Avenue,
Carlstadt, New Jersey (the “760 Lease”).

- 31 -



--------------------------------------------------------------------------------



 



               Notwithstanding the foregoing, the parties acknowledge and agree
that this Lease, the 410 Lease and the 760 Lease are neither cross-defaulted nor
cross-collateralized, and that neither the Landlord nor its respective
affiliates that are landlords under the 410 Lease and 760 Lease shall be
permitted to exercise any remedies under any particular lease unless and until a
default has occurred under such lease, and all applicable notice and cure
periods, if any, thereunder have expired.
     26. Surrender Obligations.
          26.1 Notwithstanding any contrary or inconsistent language in this
Lease, the obligation of the Tenant to remove alterations, improvements,
equipment and fixtures upon any termination of this Lease and the rights of the
Landlord to elect that alterations, improvements, equipment and fixtures
installed by Tenant in the Demised Premises shall be left in place upon any
termination of the Lease shall be unchanged from those obligations and rights as
they exist under the terms of the Comdisco Lease, a true and complete copy of
which is annexed hereto, as Schedule “F” and the terms of which are incorporated
herein for purposes of reference with respect to the restoration issues only.
The rights of the parties respecting all future alterations, improvements and
fixtures installed by the Tenant shall continue to be determined under the
provisions of the Comdisco Lease throughout the Term of this Lease and all
option terms provided for by this Lease.
          26.2 Notwithstanding the foregoing and notwithstanding anything to the
contrary in the Comdisco Lease, the Tenant shall not be permitted or required to
remove the conduits and the wiring from the public right of way to the Building
at the Demised Premises, and the conduits and wiring therein running from the
Building to the buildings located at 760 Washington Avenue and 410 Commerce
Boulevard, shall not be removed at the Termination Date and shall become the
sole property of the Landlord from and after the Termination Date.
     27. INTENTIONALLY OMITTED.
     28. Environmental Covenants: Each of Landlord and Tenant represents,
covenants, promises and agrees to and with the other party, as follows:
          28.1 Tenant agrees to take all requisite action to insure Tenant’s
material compliance with all applicable federal, state and local laws relating
to pollution of the environment, hazardous substances, air pollution, clean air,
soil, environmental protection, hazardous waste, toxic substances, noise
control, sewerage and wastewater treatment, solid waste, navigable waters, water
supply, quality and pollution, storm water, groundwater and rivers and harbors
laws applicable to Tenant’s operations at the Demised Premises, including, but
not limited to, the Resource Conservation and Recovery Act, the Clean Air Act,
and Federal Water Pollution Control Act, the Toxic Substances Control Act, and
the Comprehensive Environmental Response, Compensation and Liability Act
(“CERCLA”), the New Jersey Industrial Site Recovery Act (N.J.S.A. 13:1K-6 et
seq. and N.J.A.C. 7:26B-1.1 et seq.) (“ISRA”) and/or the New Jersey Underground
Storage of Hazardous Substances Act (N.J.S.A. 58:10A-21 et seq.; N.J.A.C.
7:14B-1.1 et seq.), if the same becomes applicable and/or the rules and
regulations promulgated under said statutes (collectively referred to as
“Environmental Laws”).

- 32 -



--------------------------------------------------------------------------------



 



          28.2 Tenant shall not use or permit the use of the Demised Premises to
refine, produce, store, handle, generate, manufacture, heat, dispose of,
transfer, process or transport (collectively, “Use”) “Hazardous Substances” (as
such term is defined in N.J.S.A. 58:10-23.11b, or any rule or regulation
promulgated thereunder), other than in such quantities as are ordinarily Used in
connection with Tenant’s business as described in Article 8 and in material
compliance with applicable Environmental Laws.
          28.3 The Tenant shall not permit the use of the Demised Premises as a
“Major Facility”, as such term is defined in N.J.S.A. 58:10-23.11b(1), or any
rule or regulation currently promulgated thereunder.
          28.4 Tenant shall, at Tenant’s own expense, comply with all applicable
Environmental Laws, including the Industrial Site Recovery Act, N.J.S.A. 13:1K-6
et seq. and with the Spill Compensation and Control Act (N.J.S.A. 58:10-23-11 et
seq.) (“the Acts”) and all regulations promulgated pursuant to the Acts. Tenant
shall, at Tenant’s own expense, provide all information within Tenant’s control
requested by Landlord or the Bureau of Industrial Site Evaluation for the
preparation of submissions, declarations, reports and plans pursuant to the
Acts. If the New Jersey Department of Environmental Protection (DEP) shall
determine that a clean-up plan or Remedial Action Work plan must be prepared and
that a clean-up be undertaken because of any spills or discharges of Hazardous
Substances at the Premises which occur during any period when Tenant was an
occupant, other than as a result of any wrongful or negligent action or omission
on the part of the Landlord, Russo Development, LLC, or their respective agents,
servants, employees, licensees, tenants (other the Tenant), invitees or
contractors, or those which result from the migration of Hazardous Substances to
or under the Premises from other property, then Tenant promptly shall remediate
such Release at Tenant’s sole expense, in accordance with the provisions of all
applicable Environmental Laws, including the Acts. Tenant shall indemnify,
defend and save the Landlord harmless from all fines, suits, procedures, claims
and actions of any kind arising out of or in any way connected with any spills
or discharges of Hazardous Substances at the Premises which occur during the
term of Tenant’s occupancy, other than as a result of any wrongful or negligent
action or omission on the part of the Landlord, Russo Development, LLC, or their
respective agents, servants, employees, licensees, tenants (other the Tenant),
invitees or contractors, or those which result from the migration of Hazardous
Substances to or under the Premises from properties other than the Premises,.
Tenant’s obligations and liability under this paragraph shall survive and shall
continue so long as the Landlord remains responsible for any spills or
discharges of hazardous substances or wastes at the Premises which occur during
the Term.
          28.5 No lien has been attached, nor shall any lien be allowed to
attach to any real or personal property owned by Tenant and located at the
Demised Premises, pursuant to applicable Environmental Laws, including, without
limitation, the Spill Act and/or CERCLA.
          28.6 Tenant will furnish the New Jersey Department of Environmental
Protection (“DEP”) with any information in Tenant’s possession which may be
required by the Spill Act, ISRA or any other applicable Environmental Law, with
respect to Tenant’s Use of the Demised Premises, including information required
by ISRA due to applications submitted by the Landlord.

- 33 -



--------------------------------------------------------------------------------



 



          28.7 In the event that there shall be filed a lien against the Demised
Premises, or Tenant’s property thereon, by DEP under the Spill Act or under
CERCLA as a result of Tenant’s acts or omissions with respect thereto, Tenant
shall within thirty (30) days from the date the Tenant is given notice of such
lien or within such shorter period of time in the event that the State of New
Jersey has commenced steps to cause a sale pursuant to the lien, either: (a) pay
the claim and remove the lien; or (b) furnish (1) a bond reasonably satisfactory
to Landlord and/or DEP in the amount of the claim out of which the lien arises,
(2) a cash deposit in the amount of the claim out of which the lien arises, or
(3) other security reasonably satisfactory to Landlord in an amount sufficient
to discharge the claim out of which the lien arises. Tenant reserves the right
to contest the filing of any such lien provided that Tenant shall be required to
discharge or bond off any such lien prior to commencement of any such contest.
          28.8 Tenant shall not use or cause the Demised Premises to be used as
an “industrial establishment” as such term is defined in ISRA as of the date of
this Lease.
          28.9 Tenant shall not install any underground storage tanks without
the prior written consent of Landlord.
          28.10 Tenant and Landlord shall provide each other with copies of any
and all notices either party receives from the DEP with respect to the
environmental condition of the Demised Premises.
          28.11 Landlord shall, at Landlord’s own expense, materially comply
with the Acts and all regulations promulgated pursuant to the Acts to the extent
that the requirements of the Acts become applicable to the Demised Premises with
respect to conditions existing prior to the Commencement Date or otherwise
resulting from Landlord’s acts or omissions from and after the Commencement Date
thereat. Landlord shall, at Landlord’s own expense, provide all information
within Landlord’s control requested by Tenant or the Bureau of Industrial Site
Evaluation for the preparation of submissions, declarations, reports and plans
pursuant to the Acts. If the New Jersey Department of Environmental Protection
(DEP) shall determine that a clean-up plan or Remedial Action Work plan be
prepared and that a clean-up be undertaken because of any spills or discharges
of hazardous substances or wastes caused by the Landlord or other parties under
Landlord’s authority or control at the Demised Premises which occur during any
period when Tenant was an occupant, then Landlord shall, at Landlord’s own
expense, prepare and submit the required plans and carry out the approved plans.
Landlord shall indemnify, defend and save the Tenant harmless from all fines,
suits, procedures, claims and actions of any kind arising out of or in any way
connected with any spills or discharges of hazardous substances or wastes solely
to the extent such spill or discharge existed prior to the Commencement Date
and/or were caused by the Landlord or other parties under Landlord’s authority
or control at the Demised Premises which occur during the term of Tenant’s
occupancy. Landlord reserves the right to contest the applicability of the Acts
to Landlord or any DEP determinations or requirements.
          28.12 The provisions of this Article 28 shall survive the termination
or earlier expiration of this Lease.

- 34 -



--------------------------------------------------------------------------------



 



     29. Auction Sales:
          29.1 Tenant shall not conduct or permit to be conducted any sale by
auction or otherwise in, upon or from the Demised Premises whether said sale be
voluntary, involuntary, pursuant to any assignment for the payment of creditors
or pursuant to any bankruptcy or other insolvency proceeding.
     30. Holding Over:
          30.1 Subject to the provisions of Section 30.2 below, in the event
Tenant shall remain in possession of the Demised Premises following the
expiration of the term granted hereby and any renewals, without Landlord’s
written permission, all terms of this Lease shall, as applicable, continue to
govern such possession, except that Tenant shall have the status of a tenant at
sufferance and shall pay to Landlord, as its exclusive damages for such wrongful
holdover, for each month or part thereof during which said wrong holdover
continues, double the total of the Fixed Rent and Additional Rent due from
Tenant to Landlord at the time immediately preceding such holdover.
          30.2 Notwithstanding the foregoing in Section 30.1 above, Tenant shall
have the right to holdover for a period of one (1) year after the Termination
Date (the “Permitted Holdover Period”), as such date may be extended pursuant to
Tenant’s “Options to Renew” under Section 40 below, provided that Tenant
complies with the terms and provisions of this Section:
               (a) Tenant shall provide Landlord with not less than eleven
(11) months prior written notice of its intention to holdover beyond the
Termination Date, as such date may be extended pursuant to Tenant’s “Options to
Renew” under Section 40 below.
               (b) The foregoing notice shall state the amount of time that
Tenant intends to holdover in the Demised Premises, and the holdover period
under this Section 30.2 shall be limited to the period stated.
               (c) For the first two (2) months of the Permitted Holdover
Period, Tenant shall pay Fixed Rent at an amount equal to that being paid by
Tenant immediately prior to the Permitted Holdover Period. Thereafter, through
the remainder of the Permitted Holdover Period, Tenant shall pay Fixed Rent in
an amount equal to one and one-half (1.5) times the Fixed Rent prior to the
Permitted Holdover Period. Tenant shall also be required to pay Additional Rent
during the Permitted Holdover Period.
               (d) Time is declared to be of the essence with regard to the
provisions of this Section 30.2.
     31. Quiet Possession:
          31.1 Upon Tenant paying the rent reserved hereunder and observing and
performing all of the covenants, conditions and provisions on Tenant’s part to
be observed and performed hereunder, Tenant shall have quiet possession of the
Demised Premises for the entire term hereof, subject to and in accordance with
all the provisions of this Lease.

- 35 -



--------------------------------------------------------------------------------



 



     32. Representations and Warranties of Landlord. Landlord represents and
warrants to Tenant as follows:
          32.1 Landlord is the owner of good, marketable and insurable title to
the Land upon which the Building is located. Such title is free and clean of all
liens and encumbrances other than those set forth on those certain owner’s
policy of title insurance issued by Commonwealth Land Title Insurance Company as
Policy No. H001539 dated December 15, 2000, and shall remain that way except for
subsequent financing obtained by Landlord in connection with the construction
and financing of the Land and Building.
          32.2 Landlord has obtained and shall maintain all permits, approvals
and easements as are necessary relating to the Private Communication Ductbank
(as defined below), and shall continue such maintenance and make such repairs
and approvals as are necessary with reasonable expedition. If Landlord defaults
in its obligations under this Section 32.2 resulting in a “Shut-Down Condition”,
Tenant shall have the right to perform Landlord’s obligations as provided in
Section 5.2. For purposes hereof, the “Private Communications Ductbank” means
the two (2) independent and redundant conduit ductbanks between the Demised
Premises and the building located at 760 Washington Avenue, Carlstadt, New
Jersey, each of which contains four (4) four inch (4”) diameter conduits. All
costs incurred by Landlord to maintain and repair the Private Communication
Ductbank and all governmental charges, taxes, impositions, and fees of every
nature relating to the Private Communications Ductbank shall be charged, per
capita, to the tenants of the Landlord and its affiliates who are connected to
the Private Communications Ductbank (currently same include 410 Commerce
Boulevard, 760 Commerce Boulevard and the Demised Premises) and Tenant agrees to
reimburse the Landlord for Tenant’s per capita share of all such costs and
expenses as Additional Rent pursuant to Section 3.1C of this Lease.
     33. Notices:
          33.1 All notices and demands which are contemplated or permitted to be
given by either party shall be in writing and shall be served upon the parties
at the following addresses:

         
 
  If to Landlord:   RUSSO FAMILY LIMITED PARTNERSHIP, LP
 
      c/o Russo Development, LLC
 
      71 Hudson Street
 
      Hackensack, N.J. 07601
 
      Attn: Edward Russo, Manager
 
      Fax No.: 201-487-6440
 
       
 
  With a copy to:   Richard G. Berger, Esq.
 
      Russo Development, LLC
 
      71 Hudson Street
 
      Hackensack, New Jersey 07601
 
      Fax No.: 201-487-6440

- 36 -



--------------------------------------------------------------------------------



 



         
 
  If to Tenant:   SunGard Availability Services LP
 
      680 E. Swedesford Road
 
      Wayne, PA 19087
 
      Attention: Chief Financial Officer
 
      Fax No.: 610-341-1525
 
       
 
  With a copy to:   SunGard Data Systems Inc.
 
      680 E. Swedesford Road
 
      Wayne, PA 19087
 
      Attention: General Counsel
 
      Fax No.: 610-341-8115

          Notices shall be served either by personal service, or by mailing,
certified mail, return receipt requested, postage prepaid. Notices can also be
sent by facsimile transmission so long as it is sent by one of the other
methods. Personal service shall be effective upon actual delivery in person or
via a local or nationally recognized overnight courier service (including, for
example, Federal Express) to the addressee. Service by facsimile and mail shall
be deemed effective two (2) business days after the item has been successfully
transmitted by facsimile and a true copy has been deposited in the United States
Mail, to be delivered by certified mail, return receipt requested, properly
addressed as above, and postage prepaid. Service by personal service shall be
deemed effective upon receipt.
     34. Parties Bound:
          34.1 The covenants, agreements, terms, provisions and conditions of
this Lease shall bind and benefit the respective successors, assigns and legal
representatives of the parties hereto with the same effect as if mentioned in
each instance where a party hereto is named or referred to, except that no
violation of the provisions of Article 17 hereof shall operate to vest any
rights in any successor, assignee or legal representative of Tenant and that the
provisions of this Article 34 shall not be construed as modifying the conditions
of limitation contained in Article 17 hereof, or Section 12.2 hereof.
     35. Abandoned Personal Property:
          35.1 Any personal property, which shall remain in the Demised Premises
or any part thereof after the expiration or termination of the term of this
Lease in violation of the provisions of Article 9 above shall be deemed to have
been abandoned, and either may be retained by Landlord as its property or may be
disposed of in such manner as Landlord may see fit seven (7) days after written
notice to Tenant; provided, however, that the presence of such personal property
without Landlord’s consent shall be conclusively deemed an unconsented holding
over by Tenant rendering Tenant liable under Paragraph 30.1, unless Tenant has
timely exercised rights under Section 30.2 and such personal property is removed
on or before the expiration of the holdover period under Section 30.2. If such
personal property or any part thereof shall be sold by Landlord, Landlord may
receive and retain the proceeds of such sale as Landlord’s property without
affecting Landlord’s rights against Tenant or resulting in any credit to Tenant
from damages otherwise recoverable by Landlord.

- 37 -



--------------------------------------------------------------------------------



 



     36. Article Headings:
          36.1 The Article headings of this Lease are for convenience only and
are not to be considered in construing the same.
     37. Governing Law:
          37.1 The laws of the State of New Jersey shall govern the validity,
performance and enforcement of this Lease. The invalidity or unenforceability of
any provision hereof shall not affect or impair any other provision.
     38. Letter of Acceptance:
          38.1 Upon the Tenant’s accepting the Demised Premises and commencing
construction of Initial Tenant Improvements, after Substantial Completion of the
Landlord Improvements pursuant to the terms and conditions hereof, the Tenant
covenants and agrees that it will furnish to the Landlord a written statement
that it accepts the Demised Premises, subject to the terms and conditions of the
Lease as herein contained (including Punch List Items and latent defects).
     39. INTENTIONALLY OMITTED.
     40. Options to Renew:
          40.1. From and after the Effective Date, Section 34 of the Comdisco
Lease shall be deleted in its entirety and is superseded and replaced by the
provisions set forth below at Section 40.2 through 40.4 of this Lease.
          40.2. Tenant shall have the option to renew its Lease for the Demised
Premises for two (2) renewal terms, each of which shall be for a period of five
(5) years by providing Landlord with twelve (12) calendar months written notice
prior to the expiration of the then current Term. TIME FOR NOTICE OF EXERCISE OF
TENANT’S OPTIONS IS HEREBY DECLARED TO BE OF THE ESSENCE.
          40.3. The Fixed Rent payable by Tenant during the option terms if
exercised shall be as set forth on Schedules “C-1” and “C-2” annexed hereto and
incorporated herein by reference.
          40.4 Except as to the amount of Fixed Rent, all of the other terms,
covenants, conditions and agreements set forth in the Lease as amended by this
Lease shall apply to all renewal terms; except that there shall only be the two
(2) options to renew granted in this Section 40 of this Lease.
     41. Right of First Offer to Purchase the Demised Premises:

- 38 -



--------------------------------------------------------------------------------



 



          41.1 Tenant shall have a Right of First Offer for the purchase of the
Demised Premises. Landlord agrees to provide Tenant with written notice of the
availability of the Demised Premises for sale and to offer the Demised Premises
in its entirety to Tenant on such terms as Landlord finds acceptable in its sole
discretion, prior to marketing the Demised Premises to other prospective buyers.
Tenant shall have sixty (60) days from the date of Landlord’s notice to respond
in writing to the same. If Landlord has not received a written response by the
end of said sixty (60) day period or if Tenant declines to accept Landlord’s
offer or if Tenant makes a counteroffer that Landlord rejects in writing as
unacceptable in its sole and absolute discretion, Landlord shall thereafter be
free to market and sell the Demised Premises without further notice to Tenant.
If Landlord and Tenant agree on terms for the sale of the Premises, but are
subsequently unable, in good faith, to consummate an agreement with respect
thereto acceptable to both Landlord and Tenant, Landlord shall thereafter be
free to market and sell the Demised Premises on such terms and conditions as
Landlord shall determine, subject as aforesaid.
     42. INTENTIONALLY OMITTED.
     43. Mobile Data Center. Tenant shall have the right during a disaster
recovery and/or a demonstration or testing event to park fifteen (15) of its
mobile recovery Units (the “Units”) in the parking area adjacent to the Building
(the “Parking Lot”), subject to Tenant’s obtaining any required permits. In
addition, Tenant shall continue to have the right, at any time during the term
of this Lease, and at Tenant’s sole cost and expense, to install a new or
replace the existing “hitching post” (substantially similar in configuration to
that set forth on the diagram attached hereto and made a part hereof as Schedule
“E” to connect the Units to the Demised Premises, at the location set forth on
Schedule “A” attached hereto, subject to Tenant’s receipt of any necessary
governmental approvals with respect to such site. Tenant may request that the
hitching post and any underground conduit to connect such post to the Demised
Premises (or portions thereof), be installed by Landlord, which Landlord is
willing to do at Tenant’s sole cost and expense.
     44. Rooftop Rights.
          44.1 Tenant shall have sole and exclusive rights to the use of the
rooftop, provided that any installations thereon are made at Tenant’s sole cost
and expense, and shall require Landlord’s consent, not to be unreasonably
withheld, delayed or conditioned. Without limiting the forgoing, Landlord hereby
reconfirms its consent to all rooftop equipment installed and existing as of the
date of this Lease including the existing antenna and satellite dish
(collectively, the “Antenna Equipment”) on the roof of the Building in their
existing location or locations (the “Roof Demised Premises”). The term “Antenna
Equipment” includes any related equipment, cabling, wiring or other device or
thing used in or about the Building in connection with the aforedescribed
antenna and related equipment. All future rooftop installations of Antenna
Equipment and the manner of the installation thereof shall be subject to
Landlord’s prior written approval, not to be unreasonably withheld, delayed or
conditioned.
               All work, installation, maintenance and operation permitted by
Landlord pursuant to this Amendment must conform to all laws, regulations and
requirements of federal, state and county governments, and any other public or
quasi-public authority having jurisdiction over the Roof Demised Premises.
Tenant shall obtain all necessary licenses from the Federal

- 39 -



--------------------------------------------------------------------------------



 



Communications Commission (“FCC”) and all installation, maintenance and
operation shall be conducted in conformance with FCC rules and/or operating
authority.
               No Antenna Equipment installed at this time exceeds and none in
the future may exceed three (3) feet in diameter or six (6) feet in height.
          44.2 The installation, maintenance and repair of all the Antenna
Equipment shall be at the sole cost and expense of the Tenant. Unless the
Landlord serves written notice allowing Tenant to leave the Antenna Equipment in
place and in operating condition, Tenant shall, not later than at the expiration
of the Term of the Lease, remove the Antenna Equipment from the roof of the
Building and restore same to substantially the same condition as on the date
hereof, ordinary wear and tear excepted.
          44.3 Tenant, at its sole cost and expense, shall procure and maintain
in effect, all government approvals, including, but not limited to, any licenses
or permits necessary for the installation, use, operation, maintenance, repair
and/or removal of the Antenna Equipment.
          44.4 Tenant will, at Tenant’s expense, provide the necessary power
installation for the operation of the Antenna Equipment. Tenant shall not
install or operate any Antenna Equipment or other machinery that operates with
voltage in excess of the Building capacity unless Tenant, at its sole cost and
expense, installs such equipment as necessary to increase the Building capacity
and obtains the prior written consent of Landlord, which consent may be withheld
in Landlord’s sole and absolute discretion.
          44.5 Subject to emergencies and periods of preventative maintenance,
Landlord agrees that throughout the Term of this Lease, Tenant, or any of the
designated representatives of Tenant, shall have 24-hour access to the roof of
the Building for the purpose of installing, using, operating, maintaining and
repairing the Antenna Equipment. Subject to the provisions of Section 11.9
above, Tenant shall indemnify, defend and hold harmless Landlord from and
against any and all costs, expenses, claims, losses or damages resulting from
and damage to property or injury to person resulting from any such access.
          44.6 Tenant acknowledges and agrees that any changes to and/or
installations upon the roof are to be performed by a contractor approved by the
entity providing the roof warranty so as not to void the warranty. For purposes
hereof, J. Murphy Roofing and Sheet Metal, Inc. and Cannella Roofing, Inc. are
contractors that satisfy the foregoing condition for a period of twelve (12)
months from the date hereof. Prior to commencement of the work on the roof,
Landlord shall inspect the roof to determine whether there is any existing
damage which requires repair; and after completion of Tenant’s work on the roof,
Landlord shall have a similar inspection conducted. If there is any damage to
the roof during the foregoing period, Tenant shall be responsible, at its sole
costs and expense for repairing any and all such damage, unless such damage was
caused by the act or omission of Landlord, its employees, agents, contractors or
invitees.
          44.7 The provisions of this Section 44 shall apply on a prospective
basis from and after the date of this Agreement.

- 40 -



--------------------------------------------------------------------------------



 



     45. INTENTIONALLY OMITTED.
     46. Supplemental HVAC.
          46.1 Tenant shall have the right to maintain in place all HVAC systems
existing as of the date of this Lease for exclusive use by Tenant on the roof of
the Building and to supplement same to the extent that the roof can support the
weight of such tonnage, as reasonably determined by Landlord. In the event such
additional HVAC equipment cannot be accommodated on the roof, then Tenant shall
have the right to install said HVAC equipment in or on another location (e.g.,
landscaped area outside the Building) reasonably acceptable to Landlord and
Tenant. Tenant shall also have the right to install in the Demised Premises
supplemental HVAC systems at locations determined by Tenant.
          46.2 Tenant shall be responsible for obtaining all permits and
approvals as are necessary for the installation, use and operation of the HVAC
equipment.
          46.3 Tenant shall obtain Landlord’s prior approval of all plans and
specifications for the HVAC equipment, which shall include the proposed location
of the HVAC equipment, which approval shall not be unreasonably withheld,
delayed or conditioned.
          46.4 No discharge condenser air will be allowed to be ejected into the
Building or Building plenum. Tenant shall pay all costs incurred in connection
with the installation, use, operation, maintenance and, if applicable, removal
of said HVAC units. Tenant shall, at its expense, maintain all said HVAC units
in good condition.
          46.5 Tenant acknowledges and agrees that any such installations upon
the roof are to be performed by a contractor approved by the entity providing
the roof warranty so as not to void the warranty. For purposes hereof, J. Murphy
Roofing and Sheet Metal, Inc. and Cannella Roofing, Inc. are contractors that
satisfy the foregoing condition for a period of twelve (12) months from the date
hereof. Prior to commencement of the work on the roof, Landlord shall inspect
the roof to determine whether there is any existing damage which requires
repair; and after completion of Tenant’s work on the roof, Landlord shall have a
similar inspection conducted. If there is any damage to the roof during the
foregoing period, Tenant shall be responsible, at its sole costs and expense for
repairing any and all such damage.
     47. Venting.
          47.1 Tenant shall have the right to vent through the roof of the
Building as required for the installation by Tenant of any special equipment in
connection with its use of the Demised Premises, including but not limited to,
supplemental HVAC units, kitchen exhaust, etc. The location and type of venting
shall be subject to Landlord’s prior written approval, which approval shall not
be unreasonably withheld. Tenant shall, at its expense, maintain all said
venting and the area of the roof effected by such venting in good condition.
Notwithstanding the foregoing, Tenant’s rights granted pursuant to this
Paragraph are subject to the terms and conditions of Landlord’s roof warranties
and contracts, and Tenant, at its cost, shall comply with the terms and
conditions of said warranties and contracts, including, without limitation, any
requirement that certain roofers or roofing companies perform such roof work.

- 41 -



--------------------------------------------------------------------------------



 



          47.2 Tenant acknowledges and agrees that any such installations upon
the roof are to be performed by a contractor approved by the entity providing
the roof warranty so as not to void the warranty. For purposes hereof, J. Murphy
Roofing and Sheet Metal, Inc. and Cannella Roofing, Inc. are contractors that
satisfy the foregoing condition for a period of twelve (12) months from the date
hereof. Prior to commencement of the work on the roof, Landlord shall inspect
the roof to determine whether there is any existing damage which requires
repair; and after completion of Tenant’s work on the roof, Landlord shall have a
similar inspection conducted. If there is any damage to the roof during the
foregoing period, Tenant shall be responsible, at its sole costs and expense for
repairing any and all such damage.
     48. Grounding of Equipment.
          48.1 Tenant shall have the right to ground its equipment to the base
steel in the Building at location(s) mutually agreed upon by Landlord and
Tenant.
     49. Backup Electrical Generators.
          49.1 Tenant is hereby granted the right to maintain in place, at
Tenant’s sole cost and expense, all above-ground backup electrical generators
for Tenant’s use solely in the Demised Premises as of the date of this Lease.
Tenant shall also be permitted to maintain in place such above-ground storage
tanks as are necessary or appropriate to operate the Backup Electrical
Generators in the event of a power outage or other emergency as same exist as of
the date of this Lease. (Such items are hereinafter referred to as the
“Generator System”.) Tenant has obtained and shall continue to be responsible
for obtaining and maintaining all permits and approvals as are necessary for the
Generator System.
          49.2 Tenant, at its sole cost and expense, shall be responsible for:
(a) maintaining such permits and approvals as are necessary for the maintenance
and operation of the Generator System; (b) complying with all applicable
statutes, laws and/or ordinances, as are necessary to permit and continue the
use, maintenance and operation of the Generator System; (c) repairing any damage
or deterioration to the Landlord’s Premises or the Building caused in whole or
in part by the existence, installation, removal, operation or maintenance of the
Generator System; and (d) all expenses imposed by any statute, law or ordinance
of any governmental, quasi-governmental or regulatory authority relating to the
use and operation of the Generator System.
          49.3 Tenant may use the Generator System during: (a) testing and
regular maintenance, and (b) any period of electrical power outage in the
Demised Premises.

- 42 -



--------------------------------------------------------------------------------



 



     50. Due Execution.
          50.1 The individual signing this Lease on behalf of the Tenant does
hereby represent and warrant to Landlord that he/she has the full right, power,
capacity and authority to execute and deliver this Lease as a binding and valid
obligation of the Tenant hereunder. The individual signing this Lease on behalf
of the Landlord does hereby represent and warrant to Tenant that he/she has the
full right, power, capacity and authority to execute and deliver this Lease as a
binding and valid obligation of the Landlord hereunder.
     51. Payment of Tenant’s Legal Costs Under Special Circumstances.
          51.1 If Tenant files an action (i) to compel Landlord’s consent to
Structural Alterations under Section 9.2, or (ii) to recover reimbursement for
emergency repairs to avoid a Shut-Down Condition under Section 13.1, or (iii) to
compel Landlord’s consent to a sublease or assignment under Section 17.1, and if
the Tenant is the prevailing party in any such action, and if the Court
determines that Landlord’s bad faith necessitated the filing of such an action,
then in addition to other relief awarded to Tenant, Tenant shall be entitled to
an award of reasonable counsel fees and litigation expenses in the discretion of
the Court.
     IN WITNESS WHEREOF, Landlord and Tenant have executed or caused to be
executed, these presents, as of the date first hereinabove set forth.

                  Signed, Sealed and Delivered       RUSSO FAMILY LIMITED
PARTNERSHIP, LP in the Presence of:       (Landlord)         By Russo L.L.C.,
General Partner
 
               
/s/ Amanda Soler
 
      By:  /s/ Edward Russo
 
   
 
        Edward Russo, Manager    
 
                        SUNGARD AVAILABILITY SERVICES LP         (Tenant)
 
               
 
               
/s/ Berenice Dwyer
 
        By:  /s/ Edward C. McKeever
 
   
 
          Edward C. McKeever,    
 
          Senior Vice President & CFO    

- 43 -



--------------------------------------------------------------------------------



 



Schedule “A”
Lease Plan

- 44 -



--------------------------------------------------------------------------------



 



(LEASE PLAN) [w77517w7751711.gif]

- 45 -



--------------------------------------------------------------------------------



 



Schedule “B”
Legal Description of the Land

- 46 -



--------------------------------------------------------------------------------



 



Schedule A
BEING known and designated as Lot 9 in Block 131.1 as shown on a map entitled
“Minor Subdivision, Lots 9, 9.01 and 9.02 in Block 131.1, Tax Map, proposed Lots
9.0 and 9.01, Block 131.1, prepared by Job & Job, Consulting Engineers, dated
December 16, 1999 and revised through January 14, 2000.”
BEGINNING at a point in the easterly line of Central Boulevard (60.0 feet wide)
where the same is intersected by the division line between Lot 9.0 and Lot 9.01
in Block 131.1 as shown on a map entitled “Minor Subdivision, Lots 9, 9.01 and
9.02 in Block 131.1, Tax Map, proposed Lots 9.0 and 9.01, Block 131.1” prepared
by Job & Job, Consulting Engineers, dated December 16, 1999 and revised through
January 14, 2000, said point being distant northeasterly 434.38 feet from the
intersection of the said easterly line of Central Boulevard produced
southwesterly with the southerly line of Commerce Boulevard (80.0 feet wide) and
from said point of beginning running (1) Northeasterly and along the said
easterly line of Central Boulevard as shown on said subdivision plat. North 17
degrees 37 minutes 01 second East 665.90 feet to we boundary line between the
Borough of Carlstadt and the Township of South Hackensack; thence
(2) Southeasterly and along we said boundary line between the Borough of
Carlstadt and Township of South Hackensack as shown on said subdivision plat,
South 56 degrees 57 minutes 17 seconds East 1143.80 feet to the division line
between Lot 9.0 and Lot 9.01 in Block 131.1 as shown on said subdivision plat;
thence (3) Southwesterly and along the said division line between Lot 9.0 and
Lot 9.01 in Block 131.1 as shown on said subdivision plat, South 52 degrees 14
minutes 01 second West 439.38 feet to a point; thence (4) Northwesterly and
still along the said division line between Lot 9.0 and Lot 9.01 in Block 131.1
as shown on said subdivision plat North 72 degrees 22 minutes 59 seconds West
852.99 feet to the said easterly line of Commerce Boulevard and the point or
place of BEGINNING.
The property and the present use and occupancy thereof are not in violation of
any applicable state, county and municipal ordinances, building or zoning
regulations, subdivision laws or similar laws, regulations or ordinances.

- 47 -



--------------------------------------------------------------------------------



 



The above description being drawn in accordance with a survey prepared by Job &
Job, Consulting Engineers, dated November 13, 2000 and revised to December 1,
2000.
For Information Purposes Only: “In compliance with Chapter 157, Laws of 1977,
premises herein is Lot 9 in Block 131 on the Tax Map of the above municipality.”

- 48 -



--------------------------------------------------------------------------------



 



Schedule “C”
Fixed Rent For the Period From the Commencement Date through September 30, 2015

                      Lease Year   Annual Fixed Rent   Monthly Fixed Rent  
1
  10/1/00 to 9/30/01   $ 1,650,415.80     $ 137,534.65  
2
  10/1/01 to 9/30/02   $ 1,699,798.32     $ 141,649.86  
3
  10/1/02 to 9/30/03   $ 2,411,946.24     $ 200,995.52  
4
  10/1/03 to 9/30/04   $ 2,479,522.32     $ 206,626.86  
5
  10/1/04 to 9/30/05   $ 2,549,697.48     $ 212,474.79  
6
  10/1/05 to 9/30/06   $ 2,622,471.72     $ 218,539.31  
7
  10/1/06 to 9/30/07   $ 2,697,845.04     $ 224,820.42  
8
  10/1/07 to 9/30/08   $ 2,773,218.36     $ 231,101.53  
9
  10/1/08 to 9/30/09   $ 2,853,789.84     $ 237,815.82  
10
  10/1/09 to 9/30/10   $ 2,934,361.32     $ 244,530.11  
11
  10/1/10 to 9/30/11   $ 3,017,531.88     $ 251,460.99  
12
  10/1/11 to 9/30/12   $ 3,103,301.52     $ 258,608.46  
13
  10/1/12 to 9/30/13   $ 3,194,269.32     $ 266,189.11  
14
  10/1/13 to 9/30/14   $ 3,285,237.12     $ 273,769.76  
15
  10/1/14 to 9/30/15   $ 3,378,804.00     $ 281,567.00  

- 49 -



--------------------------------------------------------------------------------



 



Schedule “C-1”
Fixed Rent for the Period from October 1, 2015 For the Initial Term and The
Option Terms
Total Square Footage 301,827

                          Period   Annual Rent PSF   Total Fixed Rent   Monthly
Fixed Rent  
October 1, 2015 to September 30, 2016
  $ 19.27     $ 5,816,206.29     $ 484,683.86  
October 1, 2016 to September 30, 2017
  $ 19.85     $ 5,990,692.48     $ 499,224.37  
October 1, 2017 to September 30, 2018
  $ 20.44     $ 6,170,413.25     $ 514,201.10  
October 1, 2018 to September 30, 2019
  $ 21.06     $ 6,355,525.65     $ 529,627.14  
October 1, 2019 to September 30, 2020
  $ 21.69     $ 6,546,191.42     $ 545,515.95  

Total Fixed Rent for Premises From October 1, 2015 for the Initial Term
$30,879,029.09
Fixed Rent for Premises for the First Five Year Renewal Term

                          Period   Annual Rent PSF   Total Fixed Rent   Monthly
Fixed Rent  
October 1, 2020 to September 30, 2021
  $ 29.13     $ 8,792,220.51     $ 732,685.04  
October 1, 2021 to September 30, 2022
  $ 30.00     $ 9,055,987.13     $ 754,665.59  
October 1, 2022 to September 30, 2023
  $ 30.90     $ 9,327,666.74     $ 777,305.56  
October 1, 2023 to September 30, 2024
  $ 31.83     $ 9,607,496.74     $ 800,624.73  
October 1, 2024 to September 30, 2025
  $ 32.79     $ 9,895,721.64     $ 824,643.47  

Fixed Rent for Premises for the Second and Final Five Year Renewal Term

                          Period   Annual Rent PSF   Total Fixed Rent   Monthly
Fixed Rent  
October 1, 2025 to September 30, 2026
  $ 33.77     $ 10,192,593.29     $ 849,382.77  
October 1, 2026 to September 30, 2027
  $ 34.78     $ 10,498,371.09     $ 874,864.26  
October 1, 2027 to September 30, 2028
  $ 35.83     $ 10,813,322.22     $ 901,110.19  
October 1, 2028 to September 30, 2029
  $ 36.90     $ 11,137,721.89     $ 928,143.49  
October 1, 2029 to September 30, 2030
  $ 38.01     $ 11,471,853.55     $ 955,987.80  

- 50 -



--------------------------------------------------------------------------------



 



Schedule “D”
Routine Landlord Maintenance
1. Exterior Walls: Landlord’s maintenance to the exterior precast walls shall
include the application of a stain coating approximately one (1) time every five
(5) years. In addition, the exterior brick surfaces shall be coated with a
waterproofing material such as Prime-A-Pel or an equivalent substitute at least
one (1) time every five (5) years. This shall be a common expense and Tenant
shall pay its proportionate share.
2. Dock Seals, Dock Shelters, Loading Doors: Tenant agrees that it shall procure
a maintenance contract for all dock levelors and loading doors in the Demised
Premises at Tenant’s sole cost and expense.
3. Parking and Loading Areas: All paved areas shall be resurfaced approximately
once every ten (10) years. This work shall include the removal and replacement
of approximately 2” of fine aggregate (FABC), hot bituminous concrete, mix I-5
top course. This shall be a common expense and Tenant shall pay its
proportionate share.
4. Roof Areas: Landlord shall perform annual inspections on the roof.

- 51 -



--------------------------------------------------------------------------------



 



Schedule “E”
Diagram Of Typical Hitching Post

- 52 -



--------------------------------------------------------------------------------



 



(DIAGRAM) [w77517w7751712.gif]

- 53 -



--------------------------------------------------------------------------------



 



Schedule “F”
Copy of the “Comdisco Lease”

- 54 -



--------------------------------------------------------------------------------



 



INDEX

          ARTICLE       PAGE    
 
    1  
LEASED PREMISES
  3    
 
    2  
TERM OF LEASE
  4    
 
    3  
RENT
  5    
 
    4  
USE
  6    
 
    5  
REPAIRS AND MAINTENANCE
  7    
 
    6  
UTILITIES
  8    
 
    7  
REAL ESTATE TAXES AND ASSESSMENTS
  9    
 
    8  
INSURANCE
  11    
 
    9  
SIGNS
  12    
 
    10  
FIXTURES
  12    
 
    11  
ASSIGNMENT, SUBLETTING AND RECAPTURE
  13    
 
    12  
DAMAGE AND DESTRUCTION
  15    
 
    13  
CONDEMNATION
  19    
 
    14  
INSPECTION BY LANDLORD
  20    
 
    15  
RIGHT OF RE-ENTRY
  21    
 
    16  
DEFAULT
  21    
 
    17  
NOTICES
  22    
 
    18  
NON-WAIVER
  22    
 
    19  
LIABILITY OF TENANT FOR DEFICIENCY
  23    
 
    20  
RIGHT OF TENANT TO MAKE ALTERATIONS AND IMPROVEMENTS
  23    
 
    21  
SUBORDINATION OF LEASE
  23    
 
    22  
LEASE CONSTRUCTION
  24    
 
    23  
MUTUAL RELEASES
  24    
 
    24  
ISRA COMPLIANCE
  25    
 
    25  
BROKERAGE COMMISSION
  27    
 
    26  
CONSENT
  27    
 
    27  
TITLE
  27

 



--------------------------------------------------------------------------------



 



          ARTICLE       PAGE    
 
    28  
FORCE MAJEURE
  28    
 
    29  
CERTIFICATION BY LANDLORD THAT LEASE IS IN FULL FORCE AND EFFECT
  28    
 
    30  
SHORT FORM OF LEASE
  28    
 
    31  
QUIET ENJOYMENT AND NON-DISTURBANCE
  29    
 
    32  
ARBITRATION
  30    
 
    33  
SPECIAL DAMAGES
  30    
 
    34  
RENEWAL OPTION
  30    
 
    35  
RIGHT OF FIRST OFFER ON EXPANSION SPACE
  32    
 
    36  
RIGHT OF FIRST OFFER TO PURCHASE
  33    
 
    37  
STATEMENT OF COMPETITORS
  33    
 
    38  
ELECTRICAL SUBSTATION
  34

2



--------------------------------------------------------------------------------



 



AGREEMENT OF LEASE
     THIS AGREEMENT, made the                      day of October, 1999, by and
between RUSSO FAMILY LIMITED PARTNERSHIP, a New Jersey Limited Partnership, the
owner in fee of the leased premises hereinafter described which will be the
subject matter of this lease, having a place of business at 71 Hudson Street,
Hackensack, NJ, hereinafter referred to as “Landlord”; and COMDISCO, INC., a
Delaware corporation, having a place of business at 6111 North River Road,
Rosemont, IL 60018, hereinafter referred to as “Tenant.”
WITNESSETH:
     WHEREAS, Landlord is the owner of certain land located on Central
Boulevard, in the Borough of Carlstadt, County of Bergen and State of New
Jersey, known as part of Lots 9, 9.01 and 9.02 in Block 131, on which premises
the Landlord shall complete an office/warehouse building containing
approximately 259,908 square feet (the “Building”), of which the Tenant shall
lease the entire Building, which premises will be available for occupancy within
the time period hereinafter described; and
     WHEREAS, the Tenant is agreeable to leasing office/warehouse space
containing the said approximately 259,908 square feet, and the land as
hereinafter set forth.
     WHEREAS, Landlord acknowledges that Tenant shall construct, as provided for
herein, at its own cost, a mezzanine level for office space, the floor area of
which shall be rent-free for the initial Term of this Lease;
     NOW, THEREFORE, the parties agree as follows:
     1. LEASED PREMISES
     The Landlord leases to the Tenant and Tenant hires from the Landlord, for
the term, at the rental, and subject to the terms and conditions of this Lease,
approximately 259,908 square feet of office/warehouse space, together with
parking on-site for 378 vehicles, all as set forth on plans attached hereto and
made a part hereof as Schedule “A”. Landlord has the right to relocate
approximately 20 spaces along the south side of the Building to other locations
along the south side of the Building. Tenant will have the right to construct a
platform on the roof of the Building to contain HVAC equipment (or ground
mounted), satellite and communications equipment on the roof. The Building will
have additional loading doors as specified

3



--------------------------------------------------------------------------------



 



by Tenant’s architect in which event the parking will by adjusted downward
accordingly. Also, Landlord will, at Landlord’s expense, install electrical and
telecommunications conduits from the street to both the Building and Expansion
Space (as defined in Section 36). The total land and buildings shall consist of
approximately 12 acres. The Landlord represents that the lowest point of the
impervious area adjacent to the Building is at least 6.00 feet above mean sea
level and when constructed, the floor plane of the Building will be at least
10.00 feet above mean sea level.
     2. TERM OF LEASE
     (a) The Landlord shall complete its requirements under this lease before
July 1, 2000. On July 1, 2000 Tenant shall have access to the Building to
complete its requirements for occupancy.
     (b) The term of the Lease shall be for a term of fifteen (15) years and
shall commence on October 1, 2000 and terminate on September 30, 2015, unless
the Lease shall be terminated in accordance with the provisions hereof or the
Termination Date shall be extended as hereinafter provided in this Article.
     (c) Landlord represents and warrants that the Leased Premises will comply
with all applicable requirements of State, County, City and local authorities.
Landlord shall, at his own cost and expense, promptly execute and comply with
any statutes, ordinances, rules, orders, regulations, and requirements of the
Federal, State or Municipal Governments (including, but not limited to, the
Americans with Disabilities Act), and of their departments or bureaus, which may
now or hereafter be applicable to the Leased Premises. Landlord shall promptly
correct and abate any such violations not caused by Tenant, at its own cost and
expense. Landlord represents that the Leased Premises when completed (i) will
comply with applicable governmental requirements (including zoning laws and
regulations), (ii) may be lawfully used for office/warehouse purposes by Tenant,
and (iii) shall be free of any liens of

4



--------------------------------------------------------------------------------



 



subcontractors, materialmen, and the like, filed pursuant to the New Jersey
Mechanics Lien Law (R.S. 2A:44-64, et seq.)
     3. RENT
     As Fixed Rent the Tenant shall pay to the Landlord at the office of the
Landlord or at such other place and in such other manner as the Landlord may
from time to time designate in writing, in accordance with the following
schedule:
     (a) The Fixed Rent during the first year of the lease term shall be at the
rate of $1,650,415.80 per annum, payable in equal monthly installments of
$137,534.65;
     (b) The Fixed Rent during the second year of the lease term shall be at the
rate of $1,699,798.32 per annum, payable in equal monthly installments of
$141,649.86;
     (c) The Fixed Rent during the third year of the lease term shall be at the
rate of $2,411,946.24 per annum, payable in equal monthly installments of
$200,995.52;
     (d) The Fixed Rent during the fourth year of the lease term shall be at the
rate of $2,479,522.32 per annum, payable in equal monthly installments of
$206,626.86;
     (e) The Fixed Rent during the fifth year of the lease term shall be at the
rate of $2,549,697.48 per annum, payable in equal monthly installments of
$212,474.79;
     (f) The Fixed Rent during the sixth year of the lease term shall be at the
rate of $2,622,471.72 per annum, payable in equal monthly installments of
$218,539.31;
     (g) The Fixed Rent during the seventh year of the lease term shall be at
the rate of $2,697,845.04 per annum, payable in equal monthly installments of
$224,820.42;
     (h) The Fixed Rent during the eighth year of the lease term shall be at the
rate of $2,773,218.36 per annum, payable in equal monthly installments of
$231,101.53;
     (i) The Fixed Rent during the ninth year of the lease term shall be at the
rate of $2,853,789.84 per annum, payable in equal monthly installments of
$237,815.82;
     (j) The Fixed Rent during the tenth year of the lease term shall be at the
rate of $2,934,361.32 per annum, payable in equal monthly installments of
$244,530.11;

5



--------------------------------------------------------------------------------



 



     (k) The Fixed Rent during the eleventh year of the lease term shall be at
the rate of $3,017,531.88 per annum, payable in equal monthly installments of
$251,460.99;
     (l) The Fixed Rent during the twelfth year of the lease term shall be at
the rate of $3,103,301.52 per annum, payable in equal monthly installments of
$258,608.46;
     (m) The Fixed Rent during the thirteenth year of the lease term shall be at
the rate of $3,194,269.32 per annum, payable in equal monthly installments of
$266,189.11;
     (n) The Fixed Rent during the fourteenth year of the lease term shall be at
the rate of $3,285,237.12 per annum, payable in equal monthly installments of
$273,769.76;
     (o) The Fixed Rent during the fifteenth year of the lease term shall be at
the rate of $3,378,804.00 per annum, payable in equal monthly installments of
$281,567.00.
     Tenant shall not be charged Rent for the second floor mezzanine referenced
in the Construction Specifications through the initial term of this Lease.
     All of the aforesaid rental payments shall be payable without previous
demand therefore on the first day of each month in advance.
     Tenant shall pay to Landlord all amounts due hereunder through electronic
funds transfer to Landlord’s bank. Landlord shall supply Tenant with all
necessary information to effectuate the transfer.
     4. USE
     The Tenant covenants and agrees to use and occupy the Leased Premises for
office/warehouse use and Tenant has informed the Landlord, and Landlord
acknowledges that Tenant intends to use the Premises for its disaster recovery
business. As such, Tenant may not have its employees physically present in the
Premises at all times. Such absence shall not be deemed abandonment. Access to
the Premises shall be twenty-four (24) hours per day, seven (7) days per week.
In addition, Landlord acknowledges that Tenant’s customers will be accessing the
Premises for testing and disaster recovery purposes. Tenant’s customer’s access
may

6



--------------------------------------------------------------------------------



 



be up to six (6) consecutive weeks, or longer. Such access by Tenant’s customers
shall be permitted and shall not be deemed a sublease or an assignment of this
Lease. The right of access includes the placement of mobile trailers in the
parking lot into which computer equipment will be installed for Tenant’s
customers, a satellite dish to be placed on the ground and/or the Building and
generators and transformers to be placed on the property. All activities hereto
shall be subject to the approval of all governmental agencies having
jurisdiction.
     5. REPAIRS AND MAINTENANCE
     (a) Landlord shall maintain the roof and exterior of the Building, parking
areas and all driveways, and landscaping, which expenses shall be paid as
additional rent. All charges to the Tenant shall be accompanied by invoices or
other verification.
     (b) Except as set forth in subparagraph (a) above, Tenant shall take good
care of the Premises and at its own cost and expense, keep and maintain the
interior of the Premises, and shall make all repairs, including repairs to the
HVAC system, at any time during the term of this Lease as and when needed to
preserve them in good working order and condition without limiting the
obligations of the Tenant as aforesaid, the Tenant shall repair and maintain the
air conditioning, electrical, heating and plumbing fixtures and systems, as
aforementioned, and shall generally maintain the interior of the Premises and
shall, at the expiration of the term, deliver up the Premises in good order or
condition, damages by the elements, fire and other causes beyond the reasonable
control of Tenant and ordinary wear and tear excepted. Tenant shall maintain the
premises consistent with maintenance required by first-class office/warehouse
buildings.
     (c) Except for repairs or expenses caused by the negligence of parties
other than the Tenant or its invitees and for any repairs or expenses covered by
any warranty on the Building, Tenant agrees to pay to Landlord as additional
rent all of the actual reasonable expenses incurred by Landlord in maintaining
the roof and

7



--------------------------------------------------------------------------------



 



exterior of the Building, parking areas and all driveways, snow plowing, and
landscaping, including sewer connection charges.
     (d) Tenant shall pay the aforesaid additional rent for the actual
reasonable expenses incurred by the Landlord under this paragraph by the fifth
day of the month following the completion of the work or payment of any expenses
by the Landlord, as billed by the Landlord.
     (e) Notwithstanding the above, Landlord will be responsible for costs
incurred in connection with the original design and construction of the
Building, including but not limited to any repair, restoration, capital
improvements or maintenance caused by any defects in design or construction of
the Building;
     6. UTILITIES
     (a) The Tenant shall, at its own cost and expense, pay for all utilities
and utility service to the Premises, including but not limited to gas, heat,
electric and water. The Landlord shall not be responsible for, or incur any
liability as a result of, interruption of any said utility service, unless
caused by Landlord, or its employees or agents.
     (b) The Tenant shall be responsible for, and at its own cost and expense,
make such deposit as may be required by utility companies for utility service to
the Premises including standby sprinkler charges, if any.
     (c) The Landlord represents to the Tenant that at the commencement of this
Lease, gas, heat, electric, water, sewer and storm drain utilities will be
available and connected at the Building on the Premises as provided in
Landlord’s specifications.
     (d) The Tenant shall have the option, subject to the reasonable approval of
the Landlord, which shall not be unreasonably withheld or delayed, to make such
changes in the Building as recommended by any of the utility companies or
private contractors to lower the costs of such utility.

8



--------------------------------------------------------------------------------



 



     7. REAL ESTATE TAXES AND ASSESSMENTS
     (a) The Tenant, in addition to the rent reserved, shall pay at its own cost
and expense, all of the real estate and personal property taxes assessed against
the Leased Premises, including the land and Building, including such added
assessment or omitted assessment as may be levied against the premises by the
Borough of Carlstadt during the term of this lease, said obligation to commence
and be prorated as of the Commencement Date of the Lease, and be prorated as of
the date of termination or expiration of the term. (Landlord represents to
Tenant that Landlord knows of no such assessment). The basis of such proration
with reference to local improvement installed and any assessment by a
governmental agency shall be the period during the term of this lease that the
property is or is likely to be benefited as measured against the life of the
benefit, not the date when payments are due, e.g., if the assessment for local
improvement were for a sidewalk having a useful life of forty (40) years and the
remainder of the term of the lease were four (4) years, the Tenant would be
responsible for ten (10%) percent of the assessment.
     (b) It is the intention of the parties hereto that during the term of this
lease the Tenant shall, at its own cost and expense, bear, pay and discharge,
before any fine, penalty, interest or cost may be added for the nonpayment
thereof, all taxes, water, rent, sewer charges, and license and permit fees,
(herein called “Impositions”), provided the Landlord furnishes Tenant at least
30 days before due, with the bill covering such Imposition or if there is no
bill, then notice of such Imposition, together with any interest or penalties
lawfully imposed upon the late payment thereof if imposed because of Tenant’s
failure to make timely payment within the time period herein specified, which
pursuant to the present or future law or otherwise, during the term hereby
granted and any renewal term hereof, shall be levied, charged, or become due and
payable out of or for, or become a lien on the premises or any portion thereof,
the Building and any building and improvements hereafter erected upon the Leased
Premises by the Tenant, the appurtenances thereto, the sidewalks or streets,
adjacent

9



--------------------------------------------------------------------------------



 



thereto, any use or occupancy of the land, and such franchises as may be
appurtenant to the use and occupation of the Leased Premises EXCEPT income taxes
assessed against the Landlord, capital levy, estate, succession, inheritance, or
transfer taxes payable by the Landlord, corporate franchises, capital stock,
loans and bonus taxes imposed upon any owner of the fee of the Leased Premises,
and any income, profits or revenue tax, assessment or charge imposed upon rent
as such payable by the Tenant under this lease and any renewal thereof or any
tax or charge in replacement or substitution of the foregoing or of a similar
character. If at any time during the term of the lease or of any renewal hereof,
the present method of taxation shall be changed so that the whole or any part of
the real estate taxes, sewer and water charges shall be levied and imposed
wholly or partially as a capital levy or otherwise on the rents received from
said real estate or the rents reserved herein or in any renewal hereof or any
part of either, or shall be measured by or based in whole or in part, upon the
Building and improvements now or hereafter erected and maintained upon the
Leased Premises, as the sole asset of the Landlord, and shall be imposed upon
the Landlord, the Tenant shall pay the same, as the same respectively comes due
together with any interest or penalties lawfully imposed upon the late payment
thereof if imposed because of Tenant’s failure to make timely payment within the
time periods herein specified.
     The Tenant, upon the Landlord’s request, shall furnish to the Landlord and
to each holder of the mortgage on the Leased Premises before the date when any
tax, water and sewer rent and charges would become delinquent, receipts or other
proof reasonably satisfactory to the Landlord or such mortgagee, as the case may
be, evidencing the payment of such Imposition.
     Unless the Tenant notifies the Landlord in writing that the Tenant intends
within a reasonable time to proceed as in subparagraph (c) hereof provided, and
if the Tenant shall fail for thirty (30) days after written notice and demand
given to the Tenant by Landlord, to pay any Imposition within the time permitted
by law for the

10



--------------------------------------------------------------------------------



 



payment thereof without interest or penalty, the Landlord may pay the same with
all interest and penalties lawfully imposed upon the late payment thereof, and
the amount so paid by the Landlord with interest thereon [commencing the later
of (i) the date of Landlord’s payment or (ii) thirty (30) days after such
notice] at the rate of prime plus two (2%) percent per annum from the date of
payment by the Landlord, shall thereupon be and become immediately due and
payable to the Landlord by the Tenant as additional rent. The basis for
proration of the Tenant’s obligations under this subsection 7(b) shall be the
period during the term of this lease that the property is or is likely to be
benefited as measured against the life of the benefit. [See example in Article
7(a)].
     (c) In the event the Tenant wishes to contest any assessment or levy or
Impositions on the Leased Premises, the Landlord covenants and agrees that it
will lend its name and execute all papers necessary to aid the Tenant in
contesting or litigating said assessment or levy provided, however, that said
litigation or contest shall be at the cost and expense of the Tenant, and that
the Tenant shall indemnify the Landlord from any fines or penalties, which may
be occasioned as a result of any such contest, and Tenant shall be entitled to
any refunds from the taxing authorities.
     (d) Landlord shall have the option, upon thirty (30) days written notice to
Tenant, to require the Tenant to pay the real estate taxes in monthly
installments in advance.
     8. INSURANCE
     (a) The Landlord shall carry for the joint benefit of the Landlord and the
Tenant fire insurance, general public liability insurance, rent insurance and
flood insurance in an amount equal to the replacement value of the Building and
not less than the requirements of the mortgagee holding the mortgage on said
premises. At the time of completion, the value of the Building will be
approximately $20,000,000.00. Tenant shall pay to Landlord on an annual basis,
in advance, the cost of said insurance.

11



--------------------------------------------------------------------------------



 



Tenant shall pay said annual cost for the insurance every year during the term
of the Lease and Landlord shall provide Tenant each year with copies of the
binder and bill.
     (b) In addition, Tenant, at its expense, shall maintain public liability
insurance, casualty and extended coverage insurance of Tenant’s improvements,
contents and personal property at the Leased Premises for replacement value
thereof.
     (c) No insurance to be provided by the Tenant pursuant to this Lease shall
be required to be in effect prior to the commencement of the term hereof.
     9. SIGNS
     The Tenant shall have the right to erect and maintain one (1) or more
ground signs on the Premises, provided same complies with all regulations of
applicable governmental agencies having jurisdiction thereof, and provided the
installation has received prior written approval of the Landlord, which approval
shall not be unreasonably withheld or delayed, that the erection of such sign or
signs will not result in material damage to the leased premises upon removal. In
addition, Landlord consents to the Tenant mounting a sign on the Building
provided no penetrations are made in the brick on the Building. All signs shall
be the property of Tenant and removed by the Tenant at the termination of this
Lease without damage to the Premises.
     10. FIXTURES
     Tenant is given the right and privilege of installing and removing
property, equipment and fixtures in the Leased Premises during the term of the
Lease, it being understood and agreed, however, that in the event of the
termination or expiration of this Lease, if the Tenant fails to remove any such
property, equipment, fixtures or other property as of the termination of the
Lease, in that event and provided the Landlord has given Tenant at least ten
(10) days’ notice of Landlord’s intent to treat said property as abandoned, the
said property, equipment and fixtures shall be deemed abandoned by Tenant and
shall become the property of the Landlord, and

12



--------------------------------------------------------------------------------



 



Tenant shall be responsible for all costs incurred by the Landlord in removing
said fixtures.
     11. ASSIGNMENT, SUBLETTING AND RECAPTURE
     Tenant may assign this lease in whole or in part or sublease all or part of
the premises to any party, subject to the following:
     (a) Tenant may, at any time and from time to time, during the term of this
lease, give Landlord notice of Tenant’s intention to seek to sublease all or
part of the premises or to assign this lease as to all or part of the premises.
Such notice shall designate (i) if a partial subletting or assignment is
contemplated, the specific part of the premises to be covered by such subletting
or assignment; (ii) if a subletting is contemplated, the period of such
subletting; and (iii) the name and address of the contemplated sublessee or
assignee, if known. Such notice shall be accompanied by a copy of a letter of
intent, if any, and by such other information as may be available in written or
graphic form and describe the negotiations or discussions between the parties to
the contemplated assignment or sublease. For a period of fifteen (15) days from
the giving of such notice, Landlord shall have a recapture option, only if
seventy five (75) percent or more of the premises is sought to be assigned or
subleased, whereby, in effect Landlord may cancel this lease as to all or the
part of the premises (as the case may be), for the remainder of the lease term
or any extended term, with the basic rent thenceforth payable under this lease
and the proportionate share used in computing additional rent thenceforth
payable under this lease to be reduced so as to reflect the reduction of the
area of the premises resulting from such recapture. Such recapture option shall
be exercised by Landlord’s giving Tenant notice of such exercise prior to the
expiration of such recapture option period. Upon exercise of such recapture
option Landlord and Tenant shall execute and deliver such instruments as shall
be necessary to effectuate the above recapture provisions, to provide that for
the remainder of the lease term or any extended term Tenant be entirely relieved
of any and all obligations accruing after the effective date of the recapture as
to the

13



--------------------------------------------------------------------------------



 



portion of the premises recaptured. Landlord and Tenant shall, at the request of
either party, execute a memorandum in recordable form to memorialize said
recapture. At the expiration of the period of time covered by the recapture the
portion of the premises recaptured shall revert back to Tenant and this lease
shall continue in full force and effect as if the recapture had not occurred.
During the period of such recapture, alterations to the recaptured space shall
be subject to Tenant’s consent, which consent shall not be unreasonably withheld
or delayed. The recaptured space, including leasehold improvements thereto,
which are not the property of the occupant of such space during the recapture
period, shall, at the time said space reverts to Tenant, be in the same
condition, subject to reasonable wear, tear and damage by fire, the elements,
casualty, or other cause not due to the neglect of Landlord, such occupant or
their agents, visitors, servants or licensees, as existing at the commencement
of the recapture period.
     Notwithstanding the foregoing, in the event the Landlord elects to
recapture the entire Leased Premises in response to due notice from the Tenant,
the Tenant shall be relieved of any further obligation under this lease for the
balance of the term, regardless of the fact that the term of the lease, by the
Tenant, was less than the full term of the lease, (e.g., after the end of the
first lease year Tenant gives Landlord notice of the proposed sublease of the
entire premises for two (2) years, and the Landlord elects to recapture, the
Tenant shall have no further obligation to perform under any of the terms and
conditions of the lease). If Landlord recaptures, Tenant shall be reimbursed for
cost of its improvements on a pro rata basis. All prepaid rents and security
deposits shall be promptly returned to Tenant.
     (b) In the event that the Landlord has, but fails to exercise, the
recapture option as described in Paragraph (a) of this Article, the Tenant may
proceed in accordance with the notice of intention given by Tenant, to assign
this lease or sublet the whole or any portion of the premises, subject to the
Landlord’s prior written consent, which

14



--------------------------------------------------------------------------------



 



consent will be granted or denied within ten (10) days, which consent shall not
be unreasonably withheld or delayed on the basis of the following terms and
conditions:
     (i) Tenant shall furnish Landlord a copy of the proposed instrument of such
sublease or assignment;
     (ii) The assignee shall assume, by written instrument, the obligations of
this lease, (but only to the extent they pertain to the space covered by the
assignment if less than the entire premises) for the period from and after the
date of such assignment and a copy of such assumption agreement shall be
furnished to the Landlord within ten (10) days of its execution;
     (iii) The Tenant and each assignee shall be and remain liable for the
observance of all the covenants and provisions of this lease, (but only to the
extent they pertain to the space covered by the assignment if less than the
entire premises) including, but not limited to, the payment of basic and
additional rent reserved herein, thereafter through the entire unexpired term of
this lease;
     (c) Landlord’s consent shall not be required with respect to an assignment
or transfer of this lease, or a subletting to any affiliate of the Tenant, or
any firm, corporation or other organization which shall succeed to substantially
all of Tenant’s business, or to any affiliate, provided that such successor
firm, corporation or other organization executes an agreement assuming all of
the terms, provisions and covenants of this lease on Tenant’s part to be
performed and within twenty (20) business days after the execution and delivery
of such an assignment, a true copy of the assignment and assumption agreement,
together with a statement of the assets and net worth of the assignee are
delivered to the Landlord.
     12. DAMAGE AND DESTRUCTION
     (a) If all or any part of the Leased Premises is damaged or destroyed by
fire or other casualty, Landlord shall commence promptly, subject to the
approval of

15



--------------------------------------------------------------------------------



 



governmental agencies having jurisdiction, and with reasonable dispatch continue
to restore same to substantially the same condition as existed immediately
preceding the damage or destruction. If the cost of the casualty is $100,000 or
less, then Landlord shall restore the Premise at his sole cost and expense and
then await the insurance proceeds.
     (b) The loss, if any, under policies pursuant to this lease shall be
adjusted with the insurers by the Landlord. The loss as adjusted shall be paid
to the Landlord to rebuild the property.
     (c) The net insurance proceeds which are payable to the Landlord in case of
any casualty shall be deposited by it in an escrow account in the name of any
escrowee selected by the Landlord and approved by the Tenant, or in the event
there is an institutional first mortgagee, such lender shall have the right to
act as escrowee. Such insurance proceeds shall be paid in escrow by such
escrowee as a trust fund for the purpose of paying for the cost of repairing,
replacing, restoring or rebuilding the property or equipment so damaged by fire
or other risks covered by such insurance and the cost of making temporary
repairs or doing such work as may be necessary to protect the Leased Premises
against further injury. Such insurance proceeds shall be disbursed by such
escrowee in accordance with the provisions of subparagraph (f) of this
paragraph. The escrowee shall be entitled to no compensation payable out of such
fund. If the net insurance proceeds held by the escrowee, as provided in this
subparagraph, shall exceed such cost, such excess shall belong to and be paid
over to the Landlord upon completion of and payment for such work.
     (d) Any repair, replacement, restoration or rebuilding required to be made
under this paragraph involving an estimated cost of $100,000.00 or more, as
estimated by a reputable architect selected by the Landlord and approved by
Tenant shall be made under the supervision of such architect and shall not be
undertaken until detailed plans and specifications of such work shall have been
filed with and approved by the Tenant. The Tenant shall not unreasonably
withhold or delay its approval to the plans

16



--------------------------------------------------------------------------------



 



and specifications submitted to, and if Tenant fails to respond by either
approving or stating its reasons for not approving within fifteen (15) business
days after delivery thereof to it, they shall be deemed approved by the Tenant.
If the Tenant disapproves of such plans and specifications within such period of
time, such disapproval shall be in writing and shall specify the grounds
therefore. Upon such disapproval, and if the parties cannot resolve their
differences within twenty (20) days, the Landlord may submit to arbitration, in
accordance with the provisions of this Lease, the determination of whether the
Tenant has unreasonably withheld its approval. If the Tenant is held not to have
unreasonably withheld its approval, the Landlord shall amend the plans and
specifications to meet the problem specified as the grounds for Tenant’s
disapproval and thereafter resubmit the plans and specifications, as so amended,
to the Tenant for the Tenant’s approval.
     (e) Any monies paid to the parties or to any escrowee of the parties or to
the person hereafter described in this subparagraph, as the case may be, shall
be paid as the work progresses against the certificates of the architect in
charge of such repairs, replacement and restoration, or rebuilding showing that
the amount stated in the particular certificate has been paid or is due in
respect of such work, together with the names and addresses of the persons, if
any, to whom such amounts are due. Until such repairs, replacement, restoration
or rebuilding shall have been fully completed, the total so paid over shall in
no circumstances exceed eighty-five (85%) percent thereof.
     (f) There shall be an abatement or pro-rata reduction of Fixed Rent and
other sums payable by the Tenant hereunder immediately (and Landlord shall be
entitled to collect the rent insurance) by reason of any damage or destruction
to any building or equipment or any part thereof now or hereafter on the Leased
Premises, or by reason of any repair, replacement, restoration or rebuilding,
and the Tenant shall be entitled to terminate the Lease by reason thereof, in
the event Landlord does not notify Tenant

17



--------------------------------------------------------------------------------



 



within thirty (30) days of the casualty that it intends to restore the premises,
or if the premises are not fully restored within ninety (90) days of the
casualty.
     (g) In the event the insurance proceeds are insufficient to repair,
replace, restore or rebuild the property and equipment on the Leased Premises,
the Landlord shall be responsible for and shall promptly pay any deficiency
therein.
     (h) If the damage shall occur in the last two (2) years of the term and/or
shall be so extensive that the Building is totally destroyed (the Building shall
be deemed totally destroyed if the cost of restoration shall exceed fifty (50%)
percent of the replacement value, exclusive of the cost of foundation and
excavation) this lease and the term hereby granted shall at the option of either
party cease and the rent shall be apportioned to the date of destruction. In the
such event the insurance proceeds covering Landlord’s interest shall be turned
over to and belong to the Landlord, if the policy permits.
     (i) If the Leased Premises is substantially damaged or destroyed by a
casualty which is not covered by the insurance that Tenant is required to
maintain pursuant to this lease and Landlord is not carrying additional
insurance that would cover said casualty, either party shall have the right to
terminate this lease by giving notice to the other party, which notice of
termination shall be thirty (30) days after the date on which such notice of
termination is given, and (i) upon the date specified in such notice, this lease
and the term hereof shall cease and expire, and (ii) Fixed Rent or other sums
paid by the Tenant for a period after such date of termination shall be refunded
to Tenant upon demand, as well as the security deposit and prepaid rent paid
hereunder.

18



--------------------------------------------------------------------------------



 



     13. CONDEMNATION
     (a) If the whole of the Premises shall be taken under the exercise of the
power of condemnation or eminent domain, then this Lease shall automatically
terminate on the date that title or possession is taken by the condemner,
whichever occurs first, and the rent shall be apportioned as of said date. If
any part of the Premises be so taken so as to materially restrict, limit or
adversely affect the use, occupancy or enjoyment of Tenant, then Tenant shall
have the option to terminate this Lease by thirty (30) days’ written notice to
the Landlord, which notice must be given within ninety (90) days after
possession or title on the partial taking is obtained by condemner, and the rent
shall be apportioned on the effective date of termination of the Lease by
Tenant.
     (b) If any part of the Premises shall be so taken and this Lease shall not
terminate or be terminated under the provisions of subparagraph (a) hereof, then
the rental shall be equitably apportioned according to the square footage of the
Premises, and the Landlord shall, at its own cost and expense, restore the
remaining portion of the Premises to the extent necessary to render it
reasonably suitable for the purposes for which it was leased, shall provide
finished parking facilities equivalent to those originally furnished to Tenant,
and shall make all repairs to the Building in which the Premises is located to
the extent necessary to constitute the Building a complete architectural unit,
provided, however, that if the amount of the award received by Landlord is not
adequate to cover the cost of such restoration or repairing, Landlord may elect
by written notice to Tenant to that effect to terminate this Lease.
     (c) Notwithstanding the provisions of this Lease, Tenant’s use, occupancy
or enjoyment of the Premises will be deemed materially restricted if any portion
of the Building or ground area of sufficient size to deprive Tenant of ten
percent (10%) or more of the available parking area on site at the commencement
of the term shall be taken under the exercise of the power of condemnation or
eminent domain.
     (d) All compensation awarded or paid upon such a total or partial taking of
the Premises shall belong to and be the property of the Landlord, provided,
however, that

19



--------------------------------------------------------------------------------



 



nothing contained herein shall be construed to preclude the Tenant, as permitted
by law, from prosecuting any claim directly against the condemning authority in
such condemnation proceedings for loss of business, relocation costs or
depreciation to, damage to, or cost of removal of, or for the value of stock,
trade fixtures, furniture, and other personal property belonging to Tenant.
     (e) Notwithstanding the foregoing, all rights of the Landlord and Tenant to
share in the condemnation award shall be subject to the prior right of the
institutional first mortgage lender to receive all such condemnation funds to
the extent of the balance then due on the first mortgage.
     14. INSPECTION BY LANDLORD
     Landlord’s agents, and other representatives, shall have the right to enter
into and upon said premises accompanied by a representative of Tenant, or any
part thereof, at all reasonable hours during a normal workday, if it does not
interrupt Tenant’s workday, for the purpose of examining same, or making such
repairs or alterations therein as may be necessary for the safety and
preservation thereof, without unduly disturbing the operations of the Tenant.
Landlord may exercise such right except for emergencies only upon written notice
provided to the Tenant at least one week in advance and such notice shall
specify the basis upon which such right of entry is intended to be exercised.
Landlord may not exercise such right of entry more frequently than once in any
two-month period.

20



--------------------------------------------------------------------------------



 



     15. RIGHT OF RE-ENTRY
     If the said premises, or any part thereof, shall become vacant due to the
Tenant’s removal and failure to pay rent and other charges payable hereunder
during the term, or should the Tenant be evicted by summary proceedings or
otherwise, the Landlord or Landlord’s representatives may reenter the same, and
re-let the said premises as the agent of the said Tenant and receive the rent
thereof; applying the same first to the payment of such reasonable expenses as
the Landlord may be put to in reentering, and then to the payment of the rent
due hereunder; the balance (if any) to be paid over to the Tenant who shall
remain liable for any deficiency.
     16. DEFAULT
     (a) It is expressly understood and agreed that subject to the terms and
conditions of within lease, in the event there is a default in payment of the
fixed rent, or if default be made in the payment of the additional rent or other
monetary obligations hereunder to be paid for by the Tenant, and such default
shall continue for a period of fifteen (15) days after written notice, then in
that event, Landlord may institute the legal proceedings to dispossess the
Tenant; or
     (b) If the Tenant shall default under any other provisions of this lease
other than such requiring monetary payments, the Tenant shall cure same within
thirty (30) days of written notice from the Landlord, or if such condition
cannot be corrected within thirty (30) days, Tenant shall commence to cure such
default within thirty (30) days and complete said curing within a reasonable
time;
     (c) If the Tenant shall fail to comply with any of the statutes,
ordinances, rules, orders, regulations and requirements of the Federal, State
and City Government required to be complied with by Tenant pursuant to the terms
of this lease, or if the Tenant shall file a petition in bankruptcy or
arrangement, or be adjudicated a bankrupt or make an assignment for the benefit
of creditors or take advantage of any insolvency act, and such action is not
rescinded within sixty (60) days, the Landlord may, at any time thereafter
terminate this lease and the term thereof, and upon the giving of such

21



--------------------------------------------------------------------------------



 



written notice, the lease and the term thereof shall terminate, expire and come
to an end on the date fixed in such notice as if said date were the date
originally fixed in this lease for the termination or expiration thereof,
subject to the provisions of Subparagraph (c) hereunder.
     (d) In the event Tenant shall fail to pay rent and/or additional rent when
due, then, in addition to the Landlord’s rights as contained in this Article 16,
interest shall accrue thereon at a fluctuating per annum rate equal to the sum
of the prime rate of Chase Manhattan Bank, N.A., plus two (2) percentage points
from the fifth date after the due date to the date of payment.
     (e) In the event of the occurrence of an event of default by Landlord
hereunder, Tenant, may, at its sole discretion, exercise any or all of the
remedies as may be available to Tenant at law or in equity.
     17. NOTICES
     All notices required or permitted to be given to the Landlord shall be in
writing and given by hand or certified mail, return receipt requested, addressed
to the Landlord at 71 Hudson Street, Hackensack, New Jersey 07601.
     All notices required to be given to the Tenant shall be in writing and
given by hand or certified mail, return receipt requested, addressed to the
Tenant at 6111 N. River Road, Rosemont, IL 60018, Attn: Director of Real Estate,
with a copy to Tenant’s General Counsel at same address.
     Either party may change the address for notification hereunder by a notice
given in conformance with this Section 17.
     18. NON-WAIVER
     The failure of the Landlord or Tenant to insist upon strict performance of
any of the covenants or conditions of this lease or to exercise any option
herein conferred in any one or more instances, shall not be construed as a
waiver or relinquishment for the failure of any such covenants, conditions, or
options, but the same shall be and remain in full force and effect.

22



--------------------------------------------------------------------------------



 



     19. LIABILITY OF TENANT FOR DEFICIENCY
     In the event that this Lease shall terminate by reason of the re-entry of
the Landlord under the terms and conditions contained in this lease or by the
ejectment of the Tenant by summary proceedings or otherwise, it is hereby agreed
that the Tenant shall remain liable to pay in monthly payments the rent which
accrued subsequent to the re-entry by the Landlord, and the Tenant expressly
agrees to pay as damages for the breach of the covenants herein contained, the
difference between the rent reserved and the rent collected and received, if
any, by the Landlord, during the remainder of the unexpired term, and such
difference or deficiency between the rent herein reserved and the rent
collected, if any, shall become due and payable in monthly payments during the
remainder of the unexpired term, as the amounts of such difference or deficiency
shall from time to time be ascertained, provided such damages are permitted by
law applicable in this jurisdiction. Tenant shall be entitled to a credit for
any prepaid rent paid hereunder.
     20. RIGHT OF TENANT TO MAKE ALTERATIONS AND IMPROVEMENTS
     Tenant may not make any alterations to the Building, consisting of the
foundation, skin, roof and windows (except that Tenant may cover any windows for
data center purposes) of the Building. Tenant may, upon notice to, but without
consent of, the Landlord, make any alterations to the Premises as is necessary
for its business. In addition, Tenant has the right to construct a second floor
mezzanine level consisting of approximately 41,919 square feet as per the
Construction Specifications. At the termination of the lease, the Premises shall
be restored to its original condition, as delivered by the Landlord, at the
Landlord’s request.
     21. SUBORDINATION OF LEASE
     (a) This Lease shall be subject and subordinate at all times to the lien of
any mortgages now or hereafter placed on the land and buildings of which the
Premises form a part. The Tenant covenants and agrees to execute and deliver
upon demand

23



--------------------------------------------------------------------------------



 



such further instrument or instruments subordinating this Lease to the lien of
any such mortgage or mortgages as shall be desired by any mortgagee or proposed
mortgagee. Tenant further acknowledges that Landlord may be required by any
mortgagee or proposed mortgagee to assign this Lease as additional security for
any mortgage or proposed mortgages, and Tenant agrees that it will upon demand
join with Landlord in the execution of any such assignment or agreement, which
may in form for recording, as any such mortgagee or proposed mortgagee may
reasonably require. Tenant’s failure to comply on demand with the provisions
hereof shall constitute a default under this Lease.
     (b) It shall be a condition to Tenant’s obligation under this Article of
the Lease to subordinate this Lease to any mortgage on or hereafter placed on
the land and buildings of which the Premises form a part, that Tenant be
furnished a non-disturbance agreement (in form reasonably acceptable to Tenant)
from the mortgagee, trustee or holder of any such mortgage agreeing that as long
as Tenant does not commit an Event of Default pursuant to this Lease that
Tenant’s possession of the Premises hereunder shall not be disturbed. There
shall be no cost to Tenant in obtaining the non-disturbance agreement and
Landlord shall pay all costs in connection therewith.
     22. LEASE CONSTRUCTION
     This Lease shall be construed pursuant to the laws of the State of New
Jersey. The terms, covenants and conditions of the within Lease shall be binding
upon and inure to the benefit of each of the parties hereto, their respective
executors, administrators, heirs, successors and assigns, as the case may be.
The neuter gender, when used herein, shall include all persons and corporations
and words used in the singular, shall include words in the plural where the text
of the instrument so requires.
     23. MUTUAL RELEASES
     The Tenant hereby releases the Landlord, and the Landlord hereby releases
the Tenant from any liability arising out of loss covered by any insurance
policy, unless

24



--------------------------------------------------------------------------------



 



caused by the neglect of Landlord or Tenant. It is understood and agreed that
all such policies will contain the following clause or other clause of similar
import:
     “Neither party shall be liable or responsible for, and each party hereby
releases the other from all liability and responsibility to the other and any
person claiming by, through or under the other, by way of subrogation or
otherwise, for any injury, loss or damage to any person or property in or around
the Leased Premises or to the other’s business covered by insurance carried or
required to be carried hereunder, irrespective of the cause of such injury, loss
or damage, and each party shall require its insurers to include in all of such
party’s insurance policies which could give rise to a right of subrogation
against the other a clause or endorsement whereby the insurer waives any rights
of subrogation against the other or permits the insured, prior to any loss, to
agree with a third party to waive any claim it may have against said third party
without invalidating the coverage under the insurance policy.”
     24. ISRA COMPLIANCE
     (a) Tenant shall, at Tenant’s own expense, comply with the Industrial Site
Recovery Act, N.J.S.A. 13: 1K-6, et seq., and the regulations promulgated
thereunder (“ISRA”) in the event of closing, termination or transfer of Tenant’s
operation at the Premises. In the event that compliance with ISRA becomes
necessary at the Premises due to any action on the part of, or with regard to,
Landlord including, but not limited to, Landlord’s execution of a Sales
Agreement for the Premises, any change in ownership of the Premises, the
initiation of bankruptcy proceedings with regard to Landlord, Landlord’s
financial organization, sale of the controlling share of Landlord’s assets, or
sale of Landlord, and to the extent ISRA compliance is required, Landlord shall
comply with ISRA with regard to the Premises at Landlord’s own expense. Tenant
shall also provide all information within Tenant’s control requested by Landlord
of the New Jersey Department of Environmental Protection (“NJDEP”) for
preparation of non-applicability affidavits, if applicable, and Tenant shall
promptly execute such

25



--------------------------------------------------------------------------------



 



affidavits should the information contained therein be found by Tenant to be
complete and accurate. Tenant shall be responsible for that portion of the costs
of ISRA compliance, which are applicable to Tenant’s discharge of toxic or
hazardous substances or wastes at or about the Premises occurring during the
term of this Lease. Tenant shall provide Landlord all information requested by
Landlord reasonably necessary to complete ISRA compliance process.
     (b) Landlord represents and warrants to Tenant that as of the commencement
date of the Lease the Premises are in compliance in all material respects with
the provisions of all federal, state and local environmental, health and safety
laws, codes and ordinances and all rules and regulations promulgated thereunder.
     (c) Landlord shall indemnify, defend and hold Tenant harmless from and
against any and all claims, losses, liabilities, lawsuits, damages and expenses
(including, but not limited to, business interruption costs and reasonable
attorney’s fees arising by reason of any of the aforesaid or an action against
Landlord under this indemnity) arising directly or indirectly from, out of, or
by reason of (i) any breach of this paragraph occurring during the term of this
Lease, (ii) any spills or discharges of toxic or hazardous substances or wastes
at the Premises which occurred prior to or during the term of this Lease other
than those caused by the action or omission of Tenant, or (iii) Landlord’s
failure to provide all information, make all submissions and take all actions
required by the DEP.
     (d) Landlord shall, at Landlord’s own expense, prepare all submissions
required by ISRA including, but not limited to, General Information Submissions,
Site Evaluation Submissions, Sampling Plans, Negative Declarations and Cleanup
Plans, and shall implement and complete same to the satisfaction of the DEP.
     (e) Landlord shall, at Landlord’s own expense, undertake and provide all
financial assurances required by ISRA and the DEP.

26



--------------------------------------------------------------------------------



 



     (f) Tenant shall cooperate with Landlord by supplying to Landlord all
information within Tenant’s control, to the extent that the ISRA compliance
process requires information within Tenant’s control, at no cost to Landlord.
     (g) Tenant represents that its SIC number is 7377.
     25. BROKERAGE COMMISSION
     Landlord and Tenant each represent to the other that they have dealt with
no broker except JGT Company, in connection with this transaction. Each agrees
to indemnify and hold the other harmless against all claims, losses, liability,
costs, and expenses (including reasonable counsel fees and expenses) resulting
from a breach by the indemnitor of such representation. The representations and
obligations contained in this paragraph shall survive the termination of this
Lease. However, the provisions of this paragraph shall not be deemed or
construed as a covenant for the benefit of any third party. The Landlord shall
pay the commission pursuant to separate agreement. Tenant has not entered into
any agreement with the broker beyond this transaction. Tenant does not agree to
the use of or payment of a commission the broker for any renewal or extension of
this Lease, except pursuant to a written agreement with the broker at the time
of such renewal or extension. Landlord agrees to indemnify and hold Tenant
harmless against any claim for commission for any renewal or extension not
specifically agreed to by Tenant.
     26. CONSENT
     Whenever the prior consent or approval of either party hereto is required
by the provisions of this Lease, the same shall not be unreasonably withheld
and/or delayed and such consent shall be deemed given if no notice of being
withheld is made within ten (10) days.
     27. TITLE
     Landlord warrants and represents to Tenant that Landlord has the power and
authority to enter into this Lease for the term hereof, (including the renewal
term); that Landlord is the owner of the fee simple to the Premises; and that
title to the

27



--------------------------------------------------------------------------------



 



Premises is and shall continue to be free and clear of any liens and
encumbrances except for those set forth on Schedule “C”.
     28. FORCE MAJEURE
     If either party shall be prevented or delayed from performing any
obligation or satisfying any condition under this Lease by any strike, lock-out,
labor dispute, inability to obtain labor or material, act of God, government
restriction, regulation or control, or civil commotion, insurrection, sabotage,
fire or other casualty or by any other events similar to the foregoing beyond
the control of such party then the time to perform such obligation or satisfy
such condition shall be postponed by the period of time consumed by the delay.
If either party shall, as a result of any such event, be unable to exercise any
right or option within the time limits provided therefore in this Lease, the
time for exercise thereof shall be postponed for the period of time consumed by
such delay.
     29. CERTIFICATION BY LANDLORD THAT LEASE IS IN FULL FORCE AND EFFECT
     Upon request of Tenant, at any time or from time to time, Landlord agrees
to execute and deliver to Tenant within ten (10) days after such request, a
written instrument duly executed (a) certifying that this Lease has not been
modified and is in full force and effect or if there has been a modification of
this Lease that this Lease is in full force and effect as modified, and stating
such modifications (b) specifying the dates to which the Fixed Rent and
additional rent have been paid; and (c) stating whether or not, to the knowledge
of the party executing such instrument, that Tenant is in default and, if Tenant
is in default, stating the nature of such default.
     30. SHORT FORM OF LEASE
     The parties hereto further covenant and agree that they will at the time of
commencement of the term of this Lease, execute and deliver a short form
memorandum of lease duly acknowledged and in recordable form setting forth,
among other things, the name and addresses of the parties, a reference to this
Lease and its

28



--------------------------------------------------------------------------------



 



date, the description of the Premises and the date of the commencement and
termination of the Lease, and such other terms and conditions of this Lease
other than the rental provisions as the parties may agree upon, but failure to
agree upon such other terms and conditions to be set forth in such memorandum of
lease shall not affect or impair the validity of this Lease of the obligations
of the parties hereunder. The short form of lease may be recorded at the option
of the Tenant, the Tenant being responsible for the costs of recording.
     31. QUIET ENJOYMENT AND NON-DISTURBANCE
     The Landlord covenants and agrees that the Tenant, upon payment of the
Fixed Rent and Additional Rent reserved herein, and upon observing and keeping
the covenants, agreements and stipulations of this Lease on its part to be kept,
shall lawfully, peaceably and quietly hold, occupy and enjoy the Leased Premises
during the term without hindrance, ejection or molestation.
     Landlord shall deliver to Tenant, upon execution of this Lease, a
non-disturbance agreement from its lender,
                                                            , satisfactory to
Tenant’s counsel. In addition, Landlord shall use its best efforts to obtain a
non-disturbance clause from any future lender for the term of this Lease or
renewal thereof at Landlord’s sole cost and expense.

29



--------------------------------------------------------------------------------



 



     32. ARBITRATION
     If under this Lease any dispute is to be referred to arbitration, such
dispute shall be settled by the Rules of the American Arbitration Association.
The complaining party shall give notice specifying the demand for arbitration,
each issue to be arbitrated and the name of the person it has designated as its
impartial arbitrator. The party receiving such notice will appoint an impartial
arbitrator and the two appointed arbitrators shall select a third arbitrator. If
agreement on the third arbitrator cannot be reached, then the Judge of the
Superior Court of New Jersey shall select such third arbitrator. The arbitrators
shall decide the specific issues referred to them and any decisions shall be
binding upon the parties. Landlord and Tenant shall each pay their own
arbitrator and share the cost of the third arbitrator.
     33. SPECIAL DAMAGES
     NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR SPECIAL, CONSEQUENTIAL OR
INDIRECT DAMAGES AS A RESULT OF A BREACH HEREOF EVEN IF ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.
     34. RENEWAL OPTION.
     Comdisco shall have the right to renew the original Lease for two (2) five
(5) year periods, by providing owner with twelve (12) months prior written
notice. The rental rate structure shall be 100% of the “Current Market Rental
Rate” for comparable first class office buildings/warehouses in the Pertinent
Market. Thereafter, for the remainder of the renewal term, there shall be a
three (3) percent annual increase. For purposes of this Lease, the term “Current
Market Rental Rate” shall mean a rate comprised of the prevailing base rental
rate for tenants per square foot of rental area available in the Pertinent
Market. Any such Rate shall take into account any market concessions such as
tenant improvements, free rent, constructions allowance, rent abatement, moving
allowance, etc. and comparable leases (on the bases of factors such as, but not
limited to, size and location of space and commencement dated and term of
lease), if any, recently executed for space in the



30



--------------------------------------------------------------------------------



 



Building and other office buildings/warehouses in the Pertinent Market which are
comparable to the Building in reputation, quality, age, size, location and level
and quality of services provided (the foregoing factors not being exclusive in
identifying comparable buildings) and which are not for any reason (such as,
without limitation, economic distress) market anomalies. For the purposes
hereof, “Pertinent Market” shall mean within ten (10) miles of the location of
the Premises. If Landlord and Tenant do not agree on the Current Market Rental
Rate fifteen (15) months before the termination of the then existing term, each
party shall appoint an arbitrator who shall be a licensed real estate broker of
the State of New Jersey, who shall be active in commercial rentals in the
Pertinent Market or an appraiser qualified as an M.A.I. having an office in New
Jersey. Such appointment shall be made by each party within thirty (30) days
after notice of the necessity of arbitration, and each party shall advise the
other of their choice. On the failure of either party to appoint an arbitrator
within ten (10) days after notification of the appointment by the other party,
the person appointed arbitrator may appoint an arbitrator to represent the party
in default, which arbitrator shall not have served previously in a similar
capacity for, or been otherwise employed by, the non-defaulting party. The two
arbitrators appointed in either manner shall then proceed to make the
determination of the Current Market Rental Rate for the renewal period and the
mutual decision of the two arbitrators shall be binding on the parties. In the
event of their inability to reach a result, they may select a third arbitrator,
who shall not have served previously in a similar capacity for, or been employed
by, either party. If the two arbitrators are unable to agree on a third
arbitrator, a then sitting Judge of the Superior Court of New Jersey shall
appoint the third arbitrator. The third arbitrator shall choose one of the two
appraisals closest to market value and his determination shall be final and
binding upon the parties. For this calculation, the building shall be a total of
301,827 square feet, consisting of 259,908 square feet on the first (1st) floor
and 41,919 square feet on the second (2nd) floor.



31



--------------------------------------------------------------------------------



 



     35. RIGHT OF FIRST OFFER ON EXPANSION SPACE.
     The expansion space shall be defined as the adjacent site to the south of
the property known as Block 131.1, part of Lots 9, 9.01, and 9.02 which the
Landlord is currently contemplating a proposed 187,000 square foot light
industrial and distribution building, (“Expansion Space”).
     During the Term of the Lease, including any Renewal Term (s), the Landlord
hereby grants the Tenant the following rights with respect to the Expansion
Space:
     (a) At any time after the commencement of the Initial Term, the Landlord
agrees o notify Tenant in writing when the Landlord is having active, continuous
and ongoing negotiations with a prospect for the Expansion Space. Within seven
(7) business days of Tenant’s receipt of Landlord’s notice, Tenant shall notify
Landlord of Tenant’s interest in proceeding to negotiate for the Expansion Space
on a non-exclusive basis. The parties shall negotiate in good faith. The
Landlord shall be free to continue negotiations with any prospect and Tenant
simultaneously. In the event the Tenant fails to notify the Landlord of its
interest in pursuing negotiations on the Expansion Space, the Landlord shall be
free to negotiate with the prospect without any further obligation to Tenant.
The Landlord’s obligation to notify Tenant shall be continuous until the
property is developed.
     (b) At any time after two (2) years from the commencement of the Initial
Term, if the Expansion Space becomes available, as an initial development of
vacant office/warehouse space, the Landlord shall give written notice to the
Tenant of such availability and for a period of thirty (30) days, the parties
shall exclusively negotiate in good faith for the Tenant to occupy the Expansion
Space.
     (c) All notices hereunder shall be sent via certified mail, return receipt
requested and addressed as required under the Lease. Notices shall be deemed
received on the actual receipt of such notice.



32



--------------------------------------------------------------------------------



 



     36. RIGHT OF FIRST OFFER TO PURCHASE
     Tenant shall be granted a right of first offer to negotiate for the
purchase of the Building. Landlord agrees to provide Tenant with written notice
of the availability of the Building for sale and offer the Building in its
entirety to Tenant on such terms and conditions as Landlord would offer to third
parties, as determined by Landlord in its sole and absolute discretion, prior to
marketing said space to third parties. Tenant shall have sixty (60) days from
the date of Landlord’s Notice to respond in writing to the same. If Landlord has
not received a written response by the end of said sixty (60) day period or if
Tenant declines to accept Landlord’s offer or makes a counteroffer which
Landlord shall reject, in writing, as unacceptable in Landlord’s sole and
absolute discretion, Landlord shall thereafter be free to market the Building
and sell the Building for not less than the counter-offer submitted by Tenant If
Landlord and Tenant agree on terms for the sale of the Building, but are
subsequently unable, in good faith, to consummate an agreement with respect
thereto acceptable to both Landlord and Tenant, Landlord shall thereafter be
free to market the Building and sell the Building on such terms and conditions
as landlord shall determine, in its sole and absolute discretion, without any
further obligation to offer said Building again to Tenant.
     37. STATEMENT OF COMPETITORS
     Landlord agrees that it will not lease space in the Expansion Space to or
maintain any sign for any competitor of Tenant’s Business Recovery Services
Division, including but not limited to IBM, GE Capital, IBM Business Recovery
Services or Sunguard Business Recovery Services without Tenant’s prior written
consent. For so long as this Lease, including any Renewal or Expansion hereof,
as provided in Sections 34 and 35, respectively, is in full force and effect,
Landlord agrees not to sell the Building to a competitor of Tenant, including
but not limited to IBM, GE Capital, IBM Business Recovery Services and Sungard
Business Recovery Services.



33



--------------------------------------------------------------------------------



 



     38. ELECTRICAL SUBSTATION
     The Landlord shall design and provide at no cost to the Tenant an area on
site sufficient to house an electrical substation which will be constructed by
Tenant. In the event that in the future the Landlord requires additional
electrical service from the substation, provided that Landlord’s use does not
interfere with Tenant’s use of the substation, including but not limited to
degradation of electrical power, it shall have the right to add to the
substation for such additional electrical use, upon at least thirty (30) days
prior written notice. In such event upon the completion of such addition,
Landlord shall share proportionately in the cost of maintenance of such
substation and shall be billed for such use at the same cost incurred by Tenant
from the electric supplier. In the event that the area provided by the Landlord
for such substation is insufficient for the Tenant’s purposes, Landlord will
provide the additional space required for such addition and replace it at no
cost to the Tenant. Any parking spaces lost by virtue of such increase shall be
replaced by the Landlord on the south side of the building at no cost to the
Tenant so that the Tenant will always have a minimum of 378 parking spaces on
site.
     IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and
seals the day and year first above written.

            WITNESS:
  RUSSO FAMILY LIMITED PARTNERSHIP,
Landlord
        BY:   /s/ Lawrence Russo           LAWRENCE RUSSO, JR., General Partner 
            ATTEST:          COMDISCO, INC., Tenant
      /s/ Illegible    BY:  /s/ Richard A. Finocchi           Richard A.
Finocchi           Vice president          11/24/99     

34



--------------------------------------------------------------------------------



 



(LEASE PLAN) [w77517w7751714.gif]

35



--------------------------------------------------------------------------------



 



SCHEDULE “B”
INTENTIONALLY OMITTED

36



--------------------------------------------------------------------------------



 



SCHEDULE “C”
LIENS AND ENCUMBRANCES
NONE

37



--------------------------------------------------------------------------------



 



SCHEDULE “A”
CONSTRUCTION SPECIFICATIONS
COMDISCO, INC.
GENERALIZED SPECIFICATION FOR NEW CONSTRUCTION AT 777 CENTRAL BLVD., CARLSTADT
(SUBJECT TO FINAL PLANS AND SPECIFICATIONS APPROVED BY BOTH PARTIES.)
GENERAL DESCRIPTION:

     
BUILDING AREA:
  259,908 SQUARE FEET TOTAL 1
 
   
EXPANSION AREA:
  41,919 SQUARE FEET MEZZANINE (NOT INCLUDED — CONSTRUCTED BY TENANT) 2
 
   
CEILING HEIGHT:
   
OFFICE:
  AS FINISHED BY TENANT
WAREHOUSE:
  28’ CLEAR HEIGHT (UNDERSIDE OF STEEL)
 
   
BAY SPACING (WHSE):
  60’ x 72’(EXCEPT FRONT ROW AT 53’ x 72’)
 
   
LOADING DOCKS:
  FIVE (5) EXTERIOR DOORS WILL BE PROVIDED. THREE (3) DOORS WILL BE LOCATED ON
THE NORTH SIDE OF THE BUILDING AND TWO (2) WILL BE LOCATED ON THE EAST SIDE.
 
   
CAR PARKING SPACES:
  378

 

1   COMPLETION OF THE BUILDING SHELL ONLY, CONSISTING OF SITE PREPARATION,
FOUNDATIONS, STEEL FRAMING, EXTERIOR MASONRY, ROOF DECK AND ROOFING, ROOF AND
SITE DRAINAGE, PAVING, LANDSCAPING AND OTHER SITE WORK, WATER AND SEWER SERVICE
INSTALLED TO THE BUILDING, AND ADEQUATE PROVISION (CONDUIT) PROVIDED INTO THE
BUILDING TO SERVE THE TENANT’S NEED FOR TELEPHONE AND ELECTRICAL SERVICE. SIX
(6) FOUR (4) INCH PVC CONDUITS WILL BE INSTALLED BY LANDLORD TO A LOCATION AT
THE SOUTHEAST SIDE OF THE MEZZANINE, NO GREATER THAN 200 FEET FROM CENTRAL
BOULEVARD. LANDLORD SHALL BRING POWER TO THE BUILDING AT LOCATIONS TO BE
MUTUALLY AGREED UPON AT THE EXPENSE OF THE TENANT. SHOULD THE TENANT AGREE TO
PROVIDE 3,000 AMP SERVICE IN A MUTUALLY AGREED LOCATION WITHIN THE WAREHOUSE,
LANDLORD WILL PROVIDE TENANT WITH A $60,000.00 CREDIT.

              Pls. Initial
      Illegible              

-1-



--------------------------------------------------------------------------------



 



2   WORK SHALL BE PERFORMED BY RUSSO DEVELOPMENT, LLC UNDER SEPARATE CONTRACT
FOR THE SUM OF $870,000. THE MEZZANINE WORK SHALL INCLUDE STRUCTURAL STEEL,
METAL DECK, CONCRETE FLOOR, WITH A 60 PSF LIVE AND 20 PSF DEAD LOAD BEARING,
ELEVATOR PITS AT TWO (2) LOCATIONS, AND REQUIRED STAIRS.

GENERAL REQUIREMENTS:
THE CONTRACTOR SHALL PROVIDE AND PAY FOR ALL LABOR AND MATERIAL EQUIPMENT,
CONSTRUCTION, MACHINERY, UTILITIES AND OTHER SERVICES NECESSARY FOR THE
CONSTRUCTION OF THE PROJECT. ALL MATERIALS SHALL BE NEW, OF GOOD QUALITY, FROM A
REPUTABLE MANUFACTURER ESTABLISHED IN THE PRODUCTION OF THE MATERIAL. OBTAINING
ALL REQUIRED PERMITS SHALL BE INCLUDED IN THE WORK. (SHELL ONLY)
SITE WORK:
THE CONTRACTOR SHALL PERFORM ALL SITE WORK AS INDICATED ON THE PLANS, INCLUDING,
BUT NOT LIMITED TO, ROUGH AND FINISH GRADING, BITUMINOUS PAVING (2” F.A.B.C., 2”
BASE COURSE OVER 4” STONE BASE, EXCEPT THAT IN TRUCK AREAS THERE WILL BE 2”
F.A.B.C., 4” BASE COURSE OVER 4” STONE BASE), CONCRETE WALKS, PLATFORMS AND
STAIRS, SODDING AND LANDSCAPING. ALL SODDED AREAS AS INDICATED ON THE PLANS
SHALL RECEIVE 4” OF TOP SOIL. EVERGREEN AND OTHER SHRUBBERY SHALL BE PROVIDED AS
INDICATED ON THE LANDSCAPE PLANS. ALL FOOTINGS SHALL REST ON FIRM, UNDISTURBED
SOIL OF ADEQUATE BEARING CAPACITY. ALL EXCESS CUTS WILL BE FILLED WITH CONCRETE.
ALL FILL UNDER SLABS SHALL BE CLEAN, HARD AND DURABLE, CONTAINING NO CLAY LUMPS,
VEGETATION OR ORGANIC MATTER. ALL FILL SHALL BE PLACED UNDER THE DIRECTION OF A
NEW JERSEY PROFESSIONAL ENGINEER TO PROVIDE NINETY-FIVE PERCENT (95%) MINIMUM
COMPACTION. ALL STORMWATER DETENTION REQUIREMENTS HAVE BEEN MET.
CONCRETE WORK, FOOTINGS AND FOUNDATION WALLS:
ALL WORK SHALL BE DONE IN ACCORDANCE WITH THE BUILDING CODE REQUIREMENTS FOR
REINFORCED CONCRETE A.C.I. CODE 318-LATEST EDITION AND THE BOCA BASIC BUILDING
CODE, LATEST EDITION. ALL CONCRETE SHALL HAVE AN ULTIMATE COMPRESSIVE STRENGTH
OF NOT LESS THAN 3,500 P.S.I. AFTER 28 DAYS, AND SHALL BE UNIFORM IN STRENGTH TO
A TOLERANCE OF 5%. ALL FOOTINGS SHALL BE PLAIN CONCRETE FOOTINGS, SIZE AS
INDICATED IN THE FOOTING SCHEDULE. THE TOP OF ALL INTERIOR FOOTINGS SHALL BE 8”
BELOW FINISHED FLOOR, EXCEPT AS INDICATED. ALL EXTERIOR FOOTINGS SHALL BE PLACED
AT A MINIMUM OF 3’ -0” BELOW FINISHED GRADE. ALL FLOOR SLABS SHALL BE SAW CUT
WITH A MAXIMUM 20’ BY 24’ SPACING AT COLD JOINTS AND KEYED OR DOWELED AT
CONSTRUCTION JOINTS. THE THICKNESS AND REINFORCING STEEL SHALL CONFORM TO
A.S.T.M. A615-1970 FOR DEFORMED BILLET-STEEL BARS. ALL SLAB MESH TO CONFORM TO
A.S.T.M., A497-1970 FOR WELDED DEFORMED STEEL WIRE FABRIC.

-2-